- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2011 Commission File Number 32297 CPFL Energy Incorporated (Translation of Registrant's name into English) Rua Gomes de Carvalho, 1510, 14º andar, cj 1402 CEP 04547-005 - Vila Olímpia, São Paulo – SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Registration Form – 2011 – CPFL ENERGIA S.A. Version: 1 Summary Registration data General information 1 Address 2 Marketable securities 2 Auditor 2 Share registrer 3 Investor Relations Officer or equivalent 3 Shareholders’ Department 3 (Free Translation of the original in Portuguese) Registration Form – 2011 – CPFL ENERGIA S.A. Version: 1 1 - General information Company Name: CPFL ENERGIA S.A. Initial Company name: 08/06/2002 Type of participant: Publicly quoted corporation Previous company name: Draft II Participações S.A Date of Incorporation: 03/20/1998 CNPJ (Federal Tax ID): 02.429.144/0001-93 CVM CODE: 1866-0 Registration Date CVM: 05/18/2000 State of CVM Registration: Active Starting date of situation: 05/18/2000 Country: Brazil Country in which the marketable securities are held in custody: Brazil Foreign countries in which the marketable securities are accepted for trading Country Date of admission United States 09/29/2004 Sector of activity: Holding ( Electric Energy ) Description of activity: Holdings Issuer’s Category: Category A Registration Date on actual category: 01/01/2010 Issuer’s Situation: Operational Starting date of situation: 05/18/2000 Type of share control: Private Holding Date of last change of share control: 11/30/2009 Date of last change of company year: 1 (Free Translation of the original in Portuguese) Registration Form – 2011 – CPFL ENERGIA S.A. Version: 1 Day/Month of year end: 31/12 Web address: www.cpfl.com.br Newspapers in which issuer discloses its information: Name of paper Jornal in which issuer discloses its information FU Valor Econômico SP 2 - ADDRESS Company Address: Rua Gomes de Carvalho, 1510, 14º– Cj 2 Vila Olímpia, São Paulo, SP, Brazil, ZIP CODE: 04547-005, TELEPHONE: (019) 3756-8018, FAX: (019) 3756-8392, E-MAIL: ri@cpfl.com.br Company Mailing Address: Rua Gomes de Carvalho, 1510 14º– Cj 2 Vila Olímpia, São Paulo, SP, Brazil, ZIP CODE: 04547-005, TELEPHONE: (019) 3756-8018, FAX: (019) 3756-8392, E-MAIL: ri@cpfl.com.br 3 - MARKETABLE SECURITIES Shares Trading Listing Trading mkt Managing body Start date End Segment Start date End Bolsa BM&FBOVESPA 05/18/2000 Novo Mercado 9/29/2004 Debentures Trading Listing Trading mkt Managing body Start date End Segment Start date End Organized Market CETIP 05/11/2000 Traditional 05/11/2000 4 - AUDITOR INFORMATION Is there an auditor? Yes CVM CODE: 418-9 Type of Auditor: Brazilian INDEPENDENT ACCOUNTANT: KPMG Auditores Independentes CNPJ: 57.755.217/0011-09 Service Provision Period: 04/01/2007 PARTNER IN CHARGE Service Provision Period CPF (INDIVIDUAL TAX ID) Jarib Brisola Duarte Fogaça 04/01/2007 012.163.378-02 2 (Free Translation of the original in Portuguese) Registration Form – 2011 – CPFL ENERGIA S.A. Version: 1 5 – SHARE REGISTRAR Do you have service provider: Yes Corporate Name: Banco Bradesco S.A CNPJ: 60.746.948/0001-12 Service Provision Period: 01/17/2002 a 12/31/2010 Address: Cidade de Deus – Prédio Amarelo Velho, 2ª floor, Vila Yara, Osasco, SP, Brasil, ZIP CODE: 06029-900, Telephone (011) 36849441, FAX: (011) 36842811, e-mail: 4010.acoes@bradesco.com.br Corporate Name: Banco do Brasil CNPJ: 00.000.000/0001-91 Service Provision Period: 01/01/2011 Address: Rua Lélio Gama, 105 – 38º floor, Gecin, Centro, Rio de Janeiro, RJ, Brasil, ZIP CODE: 20031-080, Telephone (021) 38083551, FAX: (021) 38086088, e-mail: aescriturais@bb.com.br 6 – INVESTOR RELATIONS OFFICER NAME: Lourival Nogueira Luz Júnior Director of Investor Relations CNPJ: 678.741.266-53 Address: Rodovia Campinas Mogi Mirim, Km 2,5, Jardim Santana, Campinas, SP, ZIP CODE: 13088-900, Telephone (019) 3756-8700, FAX: (019) 3756-8075, e-mail: wferreira@cpfl.com.br Start date of activity: 03/21/2011 End date of activity: 7 – SHAREHOLDERS’ DEPARTMENT Contact Gustavo Estrella Start date of activity: 11/01/2007 End date of activity: Address: Rodovia Campinas Mogi Mirim, Km 2,5, Jardim Santana, Campinas, SP, ZIP CODE: 13088-900, Telephone (019) 3756-8700, FAX: (019) 3756-8075, e-mail: gustavoestrella@cpfl.com.br 3 (Free Translation of the original in Portuguese) QUARTERLY INFORMATION – ITR – Date: March 31, 2011 - CPFL Energia S. A Table of Contents Identification of Company Capital Stock 1 Cash dividend 1 Parent Company Financial Statements Balance Sheet Assets 2 Balance Sheet Liabilities 3 Income Statement 4 Cash Flow Statements 5 Statement of Changes in Shareholders Equity 01/01/2011 to 03/31/2011 6 01/01/2010 to 03/31/2010 7 Statements of Added Value 8 Consolidated Financial Statements Balance Sheet Assets 9 Balance Sheet Liabilities 10 Income Statement 12 Cash Flow Statements 13 Statement of Changes in Shareholders Equity 01/01/2011 to 03/31/2011 15 01/01/2010 to 03/31/2010 16 Statements of Added Value 17 Comments on Performance and forecasts 18 Notes to Financial Statements 27 Other relevant information 83 Reports Independent Auditors’ Report Unqualified 88 (Free Translation of the original in Portuguese) QUARTERLY INFORMATION – ITR – Date: March 31, 2011 - CPFL Energia S. A Identification of Company / Capital Stock Number of Shares (in units) Closing date 03/31/2011 Paid in Capital Common Preferred 0 Total Treasury Stock Common 0 Preferred 0 Total 0 Identification of Company/ Cash dividend Event Approval Type Beginning of Payment Type of Share Class of share Amount per Share (Reais/share) AGM 04/28/2011 Dividend 04/29/2011 ON (Common shares) 1 (Free Translation of the original in Portuguese) QUARTERLY INFORMATION – ITR – Date: March 31, 2011 - CPFL Energia S. A PARENT COMPANY FINANCIAL STATEMENTS - BALANCE SHEET - ASSETS (in thousands of Brazilian reais – R$) Code Description Previous quarter 03/31/2011 Previous year 12/31/2010 1 Total assets Current assets Cash and cash equivalents Financial Investments Financial Investments at amortized cost Held for trade Recoverable taxes Current Recoverable taxes Other current assets Other Dividends and interest on shareholders’ equity Noncurrent assets Long - term assets Financial Investments at amortized cost Held to maturity Deferred taxes Deferred taxes credits Related parties Subsidiaries Other noncurrent assets Escrow deposits Recoverable taxes Other credits Investments Permanent equity interests Investments in subsidiares Property, plant and equipment Intangible assets 2 (Free Translation of the original in Portuguese) QUARTERLY INFORMATION – ITR – Date: March 31, 2011 - CPFL Energia S. A PARENT COMPANY FINANCIAL STATEMENTS - BALANCE SHEET - LIABILITIES (in thousands of Brazilian reais – R$) Code Description Previous quarter 03/31/2011 Previous year 12/31/2010 2 Total liabilities Current liabilities Social and Labor Obligations 39 Labor Obligations 39 Estimated Labor Obligation 39 Suppliers Tax Obligations Federal Tax Obligations Loans and financing Debentures Interest on debentures Other Current liabilities Other Dividends and interest on shareholders equity Derivatives Other payable Noncurrent liabilities Loans and financing Debentures Other Noncurrent liabilities Other Derivatives Other payable Provisons Civil, Labor, Social and Tax Provisions Tax Provisions Shareholders’ equity Capital Capital reserves 16 16 Profit reserves Legal reserves Additional Proposed dividend Accumulated profit or loss 0 Revaluation Reserve Revaluation Reserve 3 (Free Translation of the original in Portuguese) QUARTERLY INFORMATION – ITR – Date: March 31, 2011 - CPFL Energia S. A PARENT COMPANY FINANCIAL STATEMENTS - INCOME STATEMENT (in thousands of Brazilian reais – R$) Code Description YTD current period 01/01/2011 to 03/31/2011 YTD previous period 01/01/2010 to 03/31/2010 Net revenues 1 0 Operating income 1 0 Operating income (expense) General and administrative Other Equity in subsidiaries Income before financial income and taxes Financial income / expense Financial income Financial expense Income before taxes Income tax and social contribution 42 Current 42 Deferred 0 Net income from continuing operations Net income Net Income per Share (Reais) Basic earnings per share Common shares 4 (Free Translation of the original in Portuguese) QUARTERLY INFORMATION – ITR – Date: March 31, 2011 - CPFL Energia S. A PARENT COMPANY FINANCIAL STATEMENTS - STATEMENTS OF CASH FLOW – INDIRECT METHOD (in thousands of Brazilian reais – R$) Code Description YTD current period 01/01/2011 to 03/31/2011 YTD previous period 01/01/2010 to 03/31/2010 Net cash from operating activities Cash generated from operations Net income, including income tax and social contribution Depreciation and amortization Interest and monetary and exchange restatement Equity in subsidiaries Variation on assets and liabilities Dividend and interest on shareholders’ equity received 0 Recoverable taxes Escrow deposits 0 Other operating assets 76 Suppliers 7 Other taxes and social contributions 76 Interest on debts (paid) Other operating liabilities Net cash in investing activities Acquisition of property, plant and equipment 0 Financial investments Sale of noncurrent assets 0 Intercompany loans with subsidiaries and associated companies Other 0 1 Net cash in financing activities Payments of Loans, financing and debentures , net of derivatives Dividend and interest on shareholders’ equity paid Increase (decrease) in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period 5 (Free Translation of the original in Portuguese) QUARTERLY INFORMATION – ITR – Date: March 31, 2011 - CPFL Energia S. A PARENT COMPANY FINANCIAL STATEMENTS - STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM JANUARY 01, 2, 2011 (in thousands of Brazilian reais – R$) Code Description Capital Capital Reserves, options and treasury shares Profit Reserves Retained earnings Other comprehensive income Shareholders’ Equity Total Opening balance 16 0 Adjusted balance 16 0 Total comprehensive income 0 0 0 Net income / Loss for the period 0 0 0 0 Other comprehensive income 0 0 0 Equity valuation adjustments 0 0 0 Final balance 16 6 (Free Translation of the original in Portuguese) QUARTERLY INFORMATION – ITR – Date: March 31, 2011 - CPFL Energia S. A PARENT COMPANY FINANCIAL STATEMENTS - STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM JANUARY 01, 2, 2010 (in thousands of Brazilian reais – R$) Code Description Capital Capital Reserves, options and treasury shares Profit Reserves Retained earnings Other comprehensive income Shareholders’ Equity Total Opening balance 16 Adjusted balance 16 Total comprehensive income 0 0 0 Net income / Loss for the period 0 0 0 0 Other comprehensive income 0 0 0 Final balance 16 7 (Free Translation of the original in Portuguese) QUARTERLY INFORMATION – ITR – Date: March 31, 2011 - CPFL Energia S. A PARENT COMPANY FINANCIAL STATEMENTS - STATEMENTS OF ADDED VALUE (in thousands of Brazilian reais – R$) Code Description YTD current period 01/01/2011 to 03/31/2011 YTD previous period 01/01/2010 to 03/31/2010 Revenues 1 0 Sales of goods, products and services 1 0 Inputs Material-Energy-Outsourced services-Other Other Gross added value Retentions Depreciation and amortization Other Intangible concession asset - amortization Net added value generated Added value received in transfer Equity in subsidiaries Financial expense Added Value to be Distributed Distribution of Added Value Personnel Direct Remuneration Benefits 19 Government severance indemnity fund for employees - F.G.T.S. 87 30 Taxes, Fees and Contributions Federal Municipal 4 0 Remuneration on third parties’ capital Interest Rental 16 24 Remuneration on own capital Profit / loss for the period 8 (Free Translation of the original in Portuguese) QUARTERLY INFORMATION – ITR – Date: March 31, 2011 - CPFL Energia S. A CONSOLIDATED FINANCIAL STATEMENTS - BALANCE SHEET – ASSETS (in thousands of Brazilian reais – R$) Code Description Current quarter 03/31/2011 Previous year 12/31/2010 1 Total assets Current assets Cash and cash equivalents Financial Investments Financial Investments at amortized cost Held for trade Accounts Receivable Consumers Materials and suppliers Recoverable taxes Current recoverable taxes Other current assets Other Other credits Derivatives Leases Noncurrent assets Long Term assets Financial Investments amortized at cost Held to Maturity Accounts Receivable Consumers Deferred taxes Other noncurrent assets Derivatives 8 82 Escrow deposits Recoverable taxes Leases Concession Financial assets Employee Pension Plan Investments at cost Other Property, Plant and Equipment Intangible assets 9 (Free Translation of the original in Portuguese) QUARTERLY INFORMATION – ITR – Date: March 31, 2011 - CPFL Energia S. A CONSOLIDATED FINANCIAL STATEMENTS - BALANCE SHEET – LIABILITIES AND SHAREHOLDRES’ EQUITY (in thousands of Brazilian reais – R$) Code Description Current quarter 03/31/2011 Previous year 12/31/2010 2 Total liabilities Current liabilities Social and Labor Obligations Labor Obligations Estimated Labor Obligation Suppliers Tax payable Loans and financing Loans and financing In local currency In foreign currency Debentures Debentures Interest on Debentures Other Obligations Other Dividends and interest on equity Derivatives Employee pension plans Regulatory charges Public Utilities Other Payables Noncurrent liabilities Loans and financing Loans and financing In local currency In foreigh currency Debenture Other Obligations Other Derivatives Employee pension plans Tax payable Public Utilities Other Payables Deferred taxes Income tax and social contribution deferred Provisions Civil, Labor, Social and Tax Provisions Consolidated Shareholders’ Equity Capital Capital reserves 16 16 Revaluation Reserve Profit reservers Legal Additional Proposed Dividend Accumulated profit or loss 0 Noncontrolling interests 10 (Free Translation of the original in Portuguese) QUARTERLY INFORMATION – ITR – Date: March 31, 2011 - CPFL Energia S. A CONSOLIDATED FINANCIAL STATEMENTS - INCOME STATEMENT (in thousands of Brazilian reais – R$) Code Description YTD Current period 01/01/2011 to 03/31/2011 YTD previous year 01/01/2010 to 03/31/2010 Net revenues Cost of electric energy services Cost of electric energy Operation cost Cost of services to third parties Operating income Operating expenses Sales General and administrative Others Income before financial income and taxes Financial income / expense Financial income Financial expense Income before taxes Income tax and social contribution Current Deferred Net income from continuing operations Consolidated net income Attributable to controlling shareholders Attributable to noncontrolling shareholders Earnins per share (reais/share) 11 (Free Translation of the original in Portuguese) QUARTERLY INFORMATION – ITR – Date: March 31, 2011 - CPFL Energia S. A CONSOLIDATED FINANCIAL STATEMENTS - STATEMENTS OF CASH FLOW – Indirect method (in thousands of Brazilian reais – R$) Code Description YTD Current period 01/01/2011 to 03/31/2011 YTD previous year 01/01/2010 to 03/31/2010 Net cash from operating activities Cash generated from operations Net income, including income tax and social contribution Depreciation and amortization Reserve for contingencies Interest and monetary and exchange restatement Gain / (loss) on pension plan Losses on disposal of noncurrent assets 0 Deferred taxes - PIS and COFINS Variation on assets and liabilities Consumers, Concessionaires and Licensees Recoverable Taxes Leases 0 Escrow deposits Other operating assets Suppliers Taxes and social contributions paid Other taxes and social contributions Employee Pension Plans Interest paid on debt Regulator charges Other operating liabilities Net cash in investing activities Acquisition of property, plant and equipment Financial investments Leases 0 Acquisition of intangible assets Sale of noncurrent assets 0 Other 0 Net cash in financing activities Loans, financing and debentures obtained Payments of Loans, financing and debentures , net of derivatives Dividend and interest on shareholders’ equity paid Increase (decrease) in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period 12 (Free Translation of the original in Portuguese) QUARTERLY INFORMATION – ITR – Date: March 31, 2011 - CPFL Energia S. A CONSOLIDATED FINANCIAL STATEMENTS - STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM JANUARY 01, 2, 2011 (in thousands of Brazilian reais – R$) Code Description Capital Capital Reserves, options and treasury shares Profit Reserves Retained earnings Other comprehensive income Shareholders´ Equity Noncontrolling Shareholders’ Equity Consolidated Shareholders’ Equity Opening balance 16 0 Adjusted opening balance 16 0 Total comprehensive income 0 0 0 Net income 0 0 0 0 Other comprehensive income 0 0 0 13 0 Adjustment of financial instruments 0 0 0 13 0 Tax on Adjustment of financial instruments 0 0 0 0 0 Internal changes of shareholders equity 0 0 0 0 Realization of revaluation reserve 0 0 0 0 0 0 Tax on Realization of revaluation reserve 0 0 0 0 0 0 Other transactions within noncontrolling shareholders 0 0 0 0 0 0 Final balance 16 13 (Free Translation of the original in Portuguese) QUARTERLY INFORMATION – ITR – Date: March 31, 2011 - CPFL Energia S. A CONSOLIDATED FINANCIAL STATEMENTS - STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM JANUARY 01, 2, 2010 (in thousands of Brazilian reais – R$) Code Description Capital Capital Reserves, options and treasury shares Profit Reserves Retained earnings Other comprehensive income Shareholders´ Equity Noncontrolling Shareholders’ Equity Consolidated Shareholders’ Equity Opening balance 16 Adjusted opening balance 16 Total comprehensive income 0 0 0 Net income 0 0 0 0 Other comprehensive income 0 0 0 19 Adjustment of financial instruments 0 0 0 19 Tax on Adjustment of financial instruments 0 0 0 0 69 Internal changes of shareholders equity 0 0 0 0 Realization of revaluation reserve 0 0 0 0 0 0 Tax on Realization of revaluation reserve 0 0 0 0 0 0 Other transactions within noncontrolling shareholders 0 0 0 0 0 0 Final balance 16 14 (Free Translation of the original in Portuguese) QUARTERLY INFORMATION – ITR – Date: March 31, 2011 - CPFL Energia S. A CONSOLIDATED FINANCIAL STATEMENTS - STATEMENTS OF ADDED VALUE (in thousands of Brazilian reais – R$) Code Description YTD current period 01/01/2011 to 03/31/2011 YTD previous period 03/01/2010 to 03/31/2010 Revenues Sales of goods, products and services Other revenue Revenue from construction of infrastructure distribution Other 0 Revenues related to the construction of own assets Allowance for doubtful accounts Inputs Cost of sales Material-Energy-Outsourced services-Other Other Gross added value Retentions Depreciation and amortization Other Intangible concession asset - amortization Net added value generated Added value received in transfer Financial income Added Value to be Distributed Distribution of Added Value Personnel Direct Remuneration Benefits Government severance indemnity fund for employees - F.G.T.S. Taxes, Fees and Contributions Federal State Municipal Remuneration on third parties’ capital Interest Rental Remuneration on own capital Profit / loss for the period 15 (Free Translation of the original in Portuguese) QUARTERLY INFORMATION – ITR – Date: March 31, 2011 - CPFL Energia S. A COMMENTS ON PERFORMANCE AND FORECASTS The comments on performance are expressed in thousands of Brazilian reais, unless otherwise indicated. Analysis of Results – CPFL Energia (parent company) Net income was R$ 465,875 in the quarter, a decrease of 4.8% (R$ 23,146) compared to the same quarter of the previous year, due mainly to results of equity in subsidiaries, as shown below: 1st quarter 2011 1st quarter 2010 CPFL Paulista 175,528 236,657 CPFL Piratininga 116,880 98,874 RGE 54,826 53,452 CPFL Santa Cruz 6,366 6,302 CPFL Leste Paulista 2,881 3,138 CPFL Jaguari 3,264 2,508 CPFL Sul Paulista 3,965 3,256 CPFL Mococa 1,293 1,746 CPFL Geração 78,488 52,683 CPFL Brasil 56,132 62,515 CPFL Atende 596 CPFL Planalto 3,279 2,578 CPFL Serviços 341 CPFL Jaguariuna CPFL Jaguari Geração 2,205 1,328 Chumpitaz 109 - Total 506,096 523,779 16 (Free Translation of the original in Portuguese) QUARTERLY INFORMATION – ITR – Date: March 31, 2011 - CPFL Energia S. A Analysis of Results – CPFL Energia Consolidated The comments on performance are expressed in thousands of Brazilian reais, unless otherwise indicated. Consolidated 1st quarter of 2011 1st quarter of 2010 Variation OPERATING REVENUES 4,509,764 4,250,781 6.1% Electricity sales to final consumers 3,559,069 1.3% Electricity sales to wholesaler 276,357 229,937 20.2% Revenue from construction of concession infrastructure 150,444 42.0% Other operating revenues 311,331 33.7% DEDUCTION FROM OPERATING REVENUE 8.4% NET OPERATING REVENUE 3,022,784 2,878,725 5.0% ENERGY COST 0.8% Electricity purchased for resale -1.1% Electricity network usage charges (303,926) (280,475) 8.4% OPERATING COST/EXPENSE (749,966) (629,766) 19.1% Personnel (152,040) (147,235) 3.3% Employee pension plan 22,351 21,802 2.5% Material (18,035) (16,957) 6.4% Outsourced Services (121,063) (98,877) 22.4% Depreciation and Amortization (142,158) (117,119) 21.4% Merged Goodwill Amortization (46,013) (44,688) 3.0% Costs related to infrastructure construction (150,444) 42.0% Other (79,407) (76,248) 4.1% INCOME FROM ELECTRIC UTILITY SERVICES 841,651 1.5% FINANCIAL INCOME (EXPENSE) (131,106) (82,007) 59.9% Income 125,914 100,427 25.4% Expense (257,020) (182,434) 40.9% INCOME BEFORE TAX 723,050 759,644 -4.8% Social Contribution (68,792) (72,542) -5.2% Income Tax (188,383) (199,239) -5.4% NET INCOME FOR THE PERIOD 487,863 -4.5% EBITDA 1,019,976 981,656 3.9% Net Income for the Period and EBITDA Reconciliation (2) NET INCOME FOR THE PERIOD 487,863 Employee Pension Plan (22,351) (21,802) Depreciation and Amortization 188,172 161,807 Financial Income (Expense) 131,106 82,007 Social Contribution 68,792 72,542 Income Tax 188,383 199,239 EBITDA 1,019,976 981,656 (1) The reclassification of revenue from the Network Usage Charg e - TUSD was not taken into account in presentation of the Comments on consolidated performance (2) Information not reviewed by our auditors Gross Operating Revenue The Gross Operating Revenue in the first quarter of 2011 was R$4,509,764, up 6.1% (R$258,983) on the same period of the previous year. The main factors that contributed to this change were: · An increase of 1.3% (R$ 44,607) in the electric energy supply billed and unbilled, as a result of the increase of 6.1% in the amount of energy billed to final consumers and of 2.4% in the average tariffs charged, mainly due to the adjustment to the distributors' tariffs compensated by a slight reduction in the volume sold of 0.03%; 17 · An increase of 20.2% (R$ 46,420) in the energy supplied, mainly due to the increase of 12.6% in the average tariff charged. · An increase of R$ 104,798 in Other Operating Revenue, particularly due to the increase of R$ 97,654 in income from the Tariff for the Use of the Distribution System – TUSD for free customers, due to the revival of industrial activity and the effects of the tariff adjustment. Ø Quantity of Energy Sold In the first quarter of 2011, there was a slight decrease of 0.03% in the volume sold to final consumers. The residential, commercial and industrial classes, which account for 85.5% of the energy sold to final consumers in the quarter and have the highest average tariffs, registered variation of 5.3%, 5.3% and -6.2% respectively, compared with the same quarter of the previous year. The categories residential and commercial classes benefit from the accumulated effect of the expansion of total payroll and credit availability in recent years, which has resulted in increased purchases of household electrical goods and a dynamic retail trade. The amount sold to the industrial class decreased because of the migration of captive consumers to the free market. Rural class decreased 18.6% when compared to the same quarter of 2010 due to the migration of certain consumers, which became permissionaries. After the migration, these consumers have purchased the volume based on what they need. Relating to the volume sold in the concession area, that causes effect in the Electricity Sales to Final Consumers as well as in Network Usage Charges, there was an increase of 5.4% when compared to the same period of 2010. Ø Tariffs In the first quarter of 2011, the energy supply tariffs applied increased by an average of 2.4%, mainly due to the impacts of the tariff adjustments of the distribution subsidiaries: CPFL Paulista: -5.69% from April 2010; RGE: 3.96% from June 2010; CPFL Santa Cruz: -2.53%, CPFL Jaguari: 3.67%, CPFL Mococa: 3.24%, CPFL Leste Paulista: -8.47% and CPFL Sul Paulista: 4.94%, all from February 2010; CPFL Piratininga: 5.66% from October 2010. Deductions from Operating Revenue Deductions from Operating Income in the first quarter of 2011 amounted to R$ 1,486,980, an increase of 8.4% (R$ 114,924) in relation to the same quarter of 2010, mainly as a result of the increase of 6.5% (R$ 44,085) on ICMS, due to an increase in the supply billed and increase of 27.2% (R$ 65,352) on CCC and CDE charges. 18 Cost of Electric energy Cost of Electric Energy in the quarter totaled R$ 1,418,661, an increase of 0.8% (R$11,353) in relation to the same period of the previous year: Ø Electric energy purchased for Resale The balance of electric energy purchased for resale was R$ 1,114,736, a decrease of 1.1% (R$ 12,097), mainly due to the reduction in the volume purchased of 4.6%, partially compensated by the increase of 3.7% in tariff adjustments. This reduction reflects the operational start-up of the subsidiaries Foz do Chapecó and EPASA. Ø Tariff for the Use of the Distribution System Increase of 8.4% (R$ 23,451) in the charges for use of the transmission and distribution system, especially in Connection Charges and System Service Charges, due to the operational start-up of the subsidiaries Foz do Chapecó, CPFL Bioenergia and EPASA. Operating Costs and Expense Not considering the revenue from concession infrastructure, operating costs and expenses in the quarter amounted to R$ 536,365, an increase of 11.9% (R$57,043) compared to the same period of the previous year. This variation is mainly due to: · Increase of 3.3% (R$ 4,805) in Personnel, due mainly to the increase in the number of employees, the effects of the 2010 Collective Agreement; · Increase of 22.4% (R$22,186) in Outsourced Services, due (i) inventory for regulatory purposes in compliance with ANEEL Resolution 367/09 (R$ 9,554); (ii) audit and consultant services (R$2,653); (iii) increase in bill procedures, especially in the subsidiaries CPFL Paulista (R$2,275) and CPFL Piratininga (R$798) due to price adjustments; (iv) expansion of CPFL Total activities (R$2,163) and (v) and the operational start-up of Foz do Chapecó, UTE Baldin, UTEs Termonordeste and Termoparaíba (R$2,899); · Increase of 21.4% (R$25,039) in Depreciation and Amortization, basically due to the operational start-up of Foz do Chapecó and Epasa, and the commencement of depreciation of a specific computer system; · Increase of 4.1% (R$ 3,159) in Other Expenses. Financial Income (Expense) The net Financial Income (Expense) in the quarter was an expense of R$ 131,106, compared with R$ 82,007 in the same period of 2010, an increase of 59.9% (R$ 49,099): Ø The financial income increased R$25,487 (25.4%), mainly due to: · Increase in the yield on investments (R$ 12,769) due to higher investment balances and an increase in arrears charges (R$ 9,256). Ø The financial expense increased R$ 74,586 (40.9%), mainly due to: · Increase of R$71,762 in debt charges due to higher indebtness in this quarter, compared to the same quarter of 2010, due to the operational start-up of Foz do Chapecó (R$22,486) and Epasa (R$10,438); 19 · Decrease of R$ 17,194 in monetary restatement, exchange variations and derivatives expense, due to the variation in the financial indexes; · Decrease of capitalized interest of R$19,790, due to the operational start-up of Foz do Chapecó in October 2010 and Epasa in December 2010. Social Contribution and Income Tax Taxes on income in the first quarter of 2011 totaled R$ 257,175, a decrease of 5.4% (R$14,606) in relation to the same quarter of 2010, mainly as a result of the decrease in income before taxes (4.8%). Net income and EBITDA As a result of the above factors, the net income for the quarter was R$465,875, 4,5% (R$21,988) higher than in the same period of 2010. The adjusted EBITDA (net income for the quarter, eliminating the effects of the private pension plan, depreciation, amortization, financial income (expense), equity accounting, social contribution and income tax) for the first quarter of 2011 was R$1,019,976, 3.9% (R$ 38,320) higher than the EBITDA for the same period of 2010. 20 COMMENTS ON PERFORMANCE OF SUBSIDIARIES Subsidiary: COMPANHIA PAULISTA DE FORÇA E LUZ - CPFL The subsidiary Companhia Paulista de Força e Luz - CPFL is a public company and its Comments on the performance in this quarter are attached to the Interim Financial Statements as of March 31, 2011, filed with the CVM (Brazilian Securities Commission). Subsidiary: CPFL GERAÇÃO DE ENERGIA S.A. The subsidiary CPFL Geração de Energia S.A. is a public company and its Comments on the performance in this quarter (the Company and Consolidated) are attached to the Interim Financial Statements as of March 31, 2011, filed with the CVM (Brazilian Securities Commission). Subsidiary: CPFL PIRATININGA DE FORÇA E LUZ The subsidiary CPFL Piratininga de Força e Luz is a public company and its Comments on the performance in this quarter are attached to the Interim Financial Statements as of March 31, 2011, filed with the CVM (Brazilian Securities Commission). Subsidiary: RIO GRANDE ENERGIA S.A. The subsidiary Rio Grande Energia S.A. is a public company and its Comments on the performance in this quarter are attached to the Interim Financial Statements as of March 31, 2011, filed with the CVM (Brazilian Securities Commission). 21 Subsidiary: CPFL COMERCIALIZAÇÃO BRASIL S.A. Consolidated 01/01/2011 to 03/31/2011 01/01/2010 to 03/31/2010 NET OPERATING REVENUE 357,339 342,886 Cost of electric energy -252,918 -238,960 Operating expenses -19,631 -11,256 Personnel -5,710 -3,970 Material -562 -292 Outside Services -9,592 -5,272 Depreciation and amortization -1,048 -591 Other -2,719 -1,131 INCOME FROM ELECTRIC ENERGY SERVICE 84,790 92,670 FINANCIAL INCOME (EXPENSE) -1,345 535 Income 5,219 5,474 Expense -6,564 -4,939 INCOME BEFORE TAXES 83,445 93,205 Social contribution -7,293 -8,139 Income tax -20,020 -22,552 NET INCOME 56,132 62,514 EBITDA 85,838 93,261 22 Net Operation Revenue Net Operating Revenue for the first quarter of 2011, which includes the operations of the subsidiaries CLION, Sul Geradora and Cone Sul, was R$ 404,964, an increase of R$ 20,646 (5.4%) in relation to the same quarter of 2010. This increase is basically explained by: i) increase of R$35,246 in the Electricity sales to wholesalers due to an increase of volume of 44 GWh (R$6,893) and an increase of average prices of 23.2% (R$28,353); (ii) the decrease of R$28,132 in Electricity sales to wholesalers due to a reduction of volume of 434 GWh (R$41,951) compensated by a raise in the average prices of 5,8% (R$13,638); and (iii) increase of R$13 million basically because of the increase of R$9,448 of indemnity from Anglos Ferrus for cancellation of energy contracts. Net Income and EBITDA Net income of R$ 56,132 was recorded in the first quarter of 2011, a decrease of R$ 5,975 (10.2%), compared with the same quarter of 2010. EBITDA (net income before Financial Income (Expense), income tax and social contribution, depreciation and amortization) for the first quarter of 2011 was R$ 85,838, 8% lower than the R$93,261 recorded in the same quarter of 2010 (information not reviewed by the Independent Auditors). 23 COMMENTS ON PERFORMANCE AND FORECASTS (Not reviewed by independent auditors) Our principal capital expenditure in recent years has been on maintaining and upgrading our distribution network and generation projects. The following table sets forth our capital expenditure for the three month-period ended March 31, 2011, as well as the three years ended December 31, 2010, 2009 and 2008. Millions of reais Year ended on December 31, 1st quarter Distribution CPFL Paulista 99 527 344 279 CPFL Piratininga 73 285 132 123 RGE 44 237 215 226 Other 16 79 54 37 232 1,128 745 665 Generation 192 645 581 502 Commercialization and other 2 29 12 11 426 1,802 1,338 1,178 We plan to make capital expenditure aggregating approximately R$2,092 million in 2011 and approximately R$ 1,633 million in 2012. Of the total budgeted capital expenditure over this period, R$2,144 million are expected to be invested in distribution and R$ 1,474 million in generation activities. 24 CPFL ENERGIA S.A. NOTES TO THE INTERIM FINANCIAL STATEMENTS AS OF MARCH 31, 2011 (Amounts stated in thousands of Brazilian reais, except where otherwise indicated) CPFL Energia S. A. Balance Sheets as of March 31, 2011 and December 31, 2010 (in thousands of Brazilian Reais) Parent company Consolidated ASSETS March 31, 2011 December 31, 2010 March 31, 2011 December 31, 2010 CURRENT ASSETS Cash and cash equivalents (note 5) 110,958 1,967,201 1,562,897 Consumers, Concessionaires and Licensees (note 6) - - 1,854,718 1,816,073 Dividends and Interest on Equity 412,648 - - Financial Investments (note 7) 42,929 42,533 42,929 42,533 Recoverable Taxes (note 8) 35,295 34,992 198,106 193,020 Derivatives (note 32) - - 189 244 Materials and Supplies - - 29,176 24,856 Leases - - 4,807 4,754 Other credits (note 11) 261 505 391,979 253,812 TOTAL CURRENT ASSETS 572,137 601,635 4,489,104 3,898,190 NONCURRENT ASSETS Consumers, Concessionaires and Licensees (note 6) - - 194,227 195,738 Subsidiaries, associated companies and parent company 30,648 14,875 - - Escrow Deposits (note 21) 10,859 10,676 938,884 890,685 Financial Investments (note 7) 31,372 39,216 64,437 72,823 Recoverable Taxes (note 8) 2,787 2,787 146,092 138,966 Derivatives (note 32) - - 8 82 Deferred Tax Credits (note 9) 177,771 177,729 1,109,579 1,183,460 Leases - - 25,577 26,315 Financial asset of concession (note 10) - - 1,016,709 934,646 Private pension fund (note 18) - - 5,800 5,800 Investment at cost - - 116,654 116,654 Other credits (note 11) 26,031 27,514 245,617 222,100 Investments (note 12) 6,653,428 6,167,072 - - Property, Plant and Equipment (note 14) 158 5,929,223 5,786,465 Intangible assets (note 15) 218 255 6,559,794 6,584,874 TOTAL NONCURRENT ASSETS 6,933,263 6,440,282 16,352,602 16,158,607 TOTAL ASSETS 7,505,400 7,041,917 20,841,707 20,056,797 25 CPFL Energia S. A. Balance Sheets as of March 31, 2011 and December 31, 2010 (in thousands of Brazilian Reais) Parent company Consolidated LIABILITIES AND SHAREHOLDERS' EQUITY March 31, 2011 December 31, 2010 March 31, 2011 December 31, 2010 CURRENT LIABILITIES Suppliers (note 15) 2,157 1,768 1,100,624 1,047,385 Accrued Interest on Debts (note 16) - - 86,718 40,516 Accrued Interest on Debentures (note 17) 3,701 15,529 120,233 118,066 Loans and Financing (note 16) - - 945,642 578,867 Debentures (note 17) - - 1,362,464 1,509,958 Private pension fund (note 18) - - 38,438 40,103 Regulatory charges (note 19) - - 128,712 123,541 Taxes and Social Contributions Payable (note 20) 381 437 522,544 455,248 Dividends and Interest on Equity 16,338 16,360 23,792 23,813 Accrued liabilities 39 204 68,434 58,688 Derivatives (note 32) 258 123 38,450 3,982 Public Utilities (note 22) - - 17,438 17,287 Other accounts payable (note 23) 6,661 6,824 496,032 410,869 TOTAL CURRENT LIABILITIES 29,535 41,246 4,949,522 4,428,323 NONCURRENT LIABILITIES Accrued Interest on Debts (note 16) - - 24,594 29,155 Loans and Financing (note 16) - - 4,839,164 4,917,843 Debentures (note 17) 450,000 450,000 2,158,934 2,212,314 Private pension fund (note 18) - - 530,089 570,877 Taxes and Social Contributions Payable (note 20) - - 773 960 Deferred tax debits (note 9) - - 277,359 277,767 Reserve for contingencies (note 21) 10,835 10,666 300,516 291,265 Derivatives (note 32) 540 460 571 7,883 Public Utilities (note 22) - - 426,224 429,632 Other accounts payable (note 23) 44,444 45,837 102,020 141,124 TOTAL NONCURRENT LIABILITIES 505,819 506,964 8,660,246 8,878,819 SHAREHOLDERS' EQUITY (note 24) Capital 4,793,424 4,793,424 4,793,424 4,793,424 Capital Reserves 16 16 16 16 Profit Reserves 418,665 418,665 418,665 418,665 Additional dividend proposed 486,040 486,040 486,040 486,040 Revaluation Reserve 805,591 795,563 805,591 795,563 Accumulated profit 466,309 - 466,309 - 6,970,046 6,493,708 6,970,046 6,493,708 Net equity attributable to noncontrolling shareholders - - 261,893 255,948 TOTAL SHAREHOLDERS' EQUITY 6,970,046 6,493,708 7,231,939 6,749,656 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY 7,505,400 7,041,917 20,841,707 20,056,797 26 CPFL Energia S. A. Statement of income for the period ended on March 31, 2011 and 2010 (in thousands of Brazilian Reais) Parent company Consolidated 1st quarter 1st quarter 1st quarter 1st quarter NET OPERATING REVENUE 1 - 3,022,784 2,878,725 COST OF ELECTRIC ENERGY SERVICES Cost of electric energy(note 27) - - Operating cost - - Services rendered to third parties - - GROSS OPERATING INCOME 1 - 1,136,543 1,079,518 Operating expenses (note 28) Sales expenses - - General and administrative expenses Other Operating Expense INCOME FROM ELECTRIC ENERGY SERVICE 854,156 841,651 Equity in subsidiaries 506,095 523,779 - - FINANCIAL INCOME (EXPENSE)(note 29) Income 9,256 14,226 125,914 100,427 Expense INCOME BEFORE TAXES 459,738 481,611 723,050 759,644 Social contribution (note 9) - 336 Income tax (note 9) 42 979 42 1,315 NET INCOME 459,780 482,926 465,875 487,863 Net income attributable to controlling shareholders 459,780 482,926 Net income attributable to noncontrolling shareholders 6,095 4,937 Net income per share basic and diluted 0.96 1.01 27 CPFL Energia S.A. Statement of changes in shareholders' equity for the period ended on March 31, 2011 ( thousands of Brazilian Reais ) Other comprehensive Additional income Noncontrolling Total Capital Capital Legal dividend Deemed Financial Retained Total shareholders' Shareholders' Reserve reserve proposed cost instruments earnings interest equity Balance as of December 31, 2010 4,793,424 16 418,665 486,040 609,732 185,830 - 6,493,708 255,948 6,749,656 - Net income for the period - 459,780 459,780 6,095 465,875 Changes in Other Other Comprehensive Income: - Gain (Loss) in financial instruments - 25,087 - 25,087 25,087 - Tax on financial instruments - (8,530) - Realization of financial instruments - (12) 12 - - - Realization of deemed cost of fixed assets - 9,875 - - - Tax on deemed cost realization - 3,357 - Other changes in noncontrolling shareholders - (150) (150) Balance as of March 31, 2011 4,793,424 16 418,665 486,040 603,215 202,376 466,309 6,970,046 261,893 7,231,939 CPFL Energia S.A. Statement of changes in shareholders' equity for the period ended on March 31, 2010 ( thousands of Brazilian Reais ) Other comprehensive Additional income Noncontrolling Total Capital Capital Legal dividend Deemed Financial Retained Total shareholders' Shareholders' Reserve reserve proposed cost instruments earnings (losses) interest equity Balance as of December 31, 2009 4,741,175 16 341,751 655,017 635,871 129,796 (234,278) 6,269,348 267,431 6,536,779 Net income for the period - 482,926 482,926 4,937 487,863 Changes in Other Other Comprehensive Income: - Gain (Loss) in financial instruments - 19,583 - 19,583 (202) 19,381 - Tax on financial instruments - 69 (6,589) - Realization of financial instruments - (19) 19 - Realization of deemed cost of fixed assets - 9,887 - Tax on deemed cost realization - 3,362 - Other changes in noncontrolling shareholders - (285) (285) Balance as of March 31, 2010 4,741,175 16 341,751 655,017 629,346 142,702 255,192 6,765,199 271,950 7,037,149 28 CPFL Energia S.A. Statement of Cash Flow For the periods ended on March 31, 2011 and 2010 (thousands of Brazilian Reais) Parent Company Consolidated March 31, 2011 March 31, 2010 March 31, 2011 March 31, 2010 OPERATING CASH FLOW Income (Loss) for the period, before income tax and social contribution 459,738 481,611 723,050 759,644 ADJUSTMENT TO RECONCILE INCOME TO CASH PROVIDED BY OPERATING ACTIVITIES Depreciation and amortization 36,342 35,392 188,171 161,807 Reserve for contingencies - - 7,544 9,152 Interest and monetary restatement 9,279 4,499 182,653 127,152 Pension plan costs - - (21,579) Equity in subsidiaries (506,095) - - Losses on the write-off of noncurrent assets - - - 1,422 Deferred taxes (PIS and COFINS) - - 12,841 15,077 REDUCTION (INCREASE) IN OPERATING ASSETS Consumers, concessionaires and licensees - - (37,103) Dividend and interest on equity received - 6,999 - - Recoverable taxes (150) (453) (12,130) 18,396 Lease - - (1,063) - Escrow deposits (13) - (32,564) Other operating assets 1,727 76 INCREASE (DECREASE) IN OPERATING LIABILITIES Suppliers 389 7 53,235 Taxes and social contributions paid - - (186,329) Other taxes and social contributions 76 75,410 16,051 Other liabilities with employee pension plans - - (20,874) Interest on debts - paid (24,451) (152,252) Regulatory charges - - 5,171 36,891 Other operating liabilities 4,947 55,451 22,036 CASH FLOWS PROVIDED (USED) BY OPERATIONS 718,754 669,112 ATIVIDADES DE INVESTIMENTOS Increase in property, plant and equipment - (124) (113,839) Financial investments 11,013 10,060 13,464 3,191 Lease - - 1,747 - Additions to intangible assets - - (175,388) Sale of noncurrent assets - - 2,868 Intercompany loans with subsidiaries and associated companies (799) - - Other - 1 - 2,945 GENERATION (UTILIZATION) OF CASH IN INVESTMENTS 9,093 (280,223) FINANCING ACTIVITIES Loans, financing and debentures obtained - - 380,832 159,561 Payments of Loans, financing and debentures, net of derivatives (198) (342,398) Dividend and interest on equity paid (UTILIZATION) GENERATION OF CASH IN FINANCING (238) 82,620 (185,837) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 404,304 203,052 OPENING BALANCE OF CASH AND CASH EQUIVALENTS 219,126 1,487,243 CLOSING BALANCE OF CASH AND CASH EQUIVALENTS 217,958 1,967,201 1,690,295 29 CPFL Energia S. A. Added Value Statements for the periods ended on March 31, 2011 and 2010 (in thousands of Brazilian Reais) Parent company Consolidated 1st quarter 1st quarter 1st quarter 1st quarter 1. Revenues 1 - 4,606,080 4,555,993 1.1 Operating revenues 1 - 4,296,162 4,100,337 1.2 Revenues related to the construction of own assets - - 112,683 319,512 1.3 Revenue from infrastructure construction - - 213,602 150,444 1.4 Allowance of doubtful accounts - - (11,773) 1.5 Provision for losses on the realization of regulatory assets - - - 2. (-) Inputs 2.1 Electricity Purchased for Resale - - 2.2 Material (17) (15) (184,798) (166,868) 2.3 Outsourced Services (250,095) (374,611) 2.4 Other (83,281) - 3. Gross added value (1 + 2) 2,508,543 2,349,397 4. Retentions (36,342) (35,392) (197,737) (169,313) 4.1 Depreciation and amortization (45) (30) (151,723) (123,705) 4.2 Amortization of intangible assets (36,297) (35,362) (45,608) 5. Net added value generated (3 + 4) (41,298) (39,265) 2,310,806 2,180,084 6. Added value received in transfer 538,005 126,121 101,930 6.1 Financial Income 9,256 14,226 126,121 101,930 6.2 Equity in Subsidiaries 506,095 523,779 - - 6.3 Non-controlling shareholder´s equity - 7. Added value to be distributed (5 + 6) 474,053 498,740 2,436,927 2,282,014 8. Distribution of added value 474,053 498,740 2,436,927 2,282,014 8.1 Personnel and Charges 865 732 122,191 117,587 8.1.1 Direct Remuneration 854 683 101,725 89,768 8.1.2 Benefits (76) 19 12,419 20,754 8.1.3 Government severance indemnity fund for employees - F.G.T.S. 87 30 8,047 7,065 8.2 Taxes, Fees and Contributions 274 1,573,158 1,476,818 8.2.1 Federal 270 839,085 790,887 8.2.2 State 4 - 728,476 680,908 8.2.3 Municipal - - 5,598 5,023 8.3 Interest and Rentals 13,134 16,260 275,703 199,746 8.3.1 Interest 16,236 269,451 196,775 8.3.2 Rental 16 24 6,252 2,971 8.4 Interest on capital 459,780 482,926 465,875 487,863 8.4.1 Retained profits 459,780 482,926 465,875 487,863 30 ( 1 ) OPERATIONS CPFL Energia S.A. (“CPFL Energia” or “Company”) is a publicly quoted corporation incorporated for the principal purpose of acting as a holding company, participating in the capital of other companies primarily dedicated to electric energy distribution, generation and sales activities. The Company’s headquarters are located at Rua Gomes de Carvalho, 1510 - 14º floor - Cj 2 - Vila Olímpia - São Paulo - SP - Brasil. The Company has direct and indirect interests in the following operational subsidiaries (information on the concession area, number of consumers, energy production capacity and associated data not examined by the independent auditors): Energy distribution Company Type Equity Interest Location (State) Number of municipalities Approximate number of consumers (in thousands) Concession term End of the concession Companhia Paulista de Força e Luz ("CPFL Paulista") Publicly-quoted corporation Direct 100% Interior of S. Paulo 30 years November 2027 Companhia Piratininga de Força e Luz ("CPFL Piratininga") Publicly-quoted corporation Direct 100% Interior of S. Paulo 27 30 years October 2028 Rio Grande Energia S.A. ("RGE") Publicly-quoted corporation Direct 100% Interior of Rio Grande do Sul 30 years November 2027 Companhia Luz e Força Santa Cruz ("CPFL Santa Cruz") Private corporation Direct 100% Interior of São Paulo and Paraná 27 16 years July 2015 Companhia Leste Paulista de Energia ("CPFL Leste Paulista") Private corporation Direct 100% Interior of S. Paulo 7 51 16 years July 2015 Companhia Jaguari de Energia ("CPFL Jaguari") Private corporation Direct 100% Interior of S. Paulo 2 33 16 years July 2015 Companhia Sul Paulista de Energia ("CPFL Sul Paulista") Private corporation Direct 100% Interior of S. Paulo 5 72 16 years July 2015 Companhia Luz e Força de Mococa ("CPFL Mococa") Private corporation Direct 100% Interior of São Paulo and Minas Gerais 4 41 16 years July 2015 Installed power Energy generation - operational Company Type Equity Interest Location (State) Number of plants / type of energy Total CPFL participation CPFL Geração de Energia S.A. ("CPFL Geração") Publicly-quoted corporation Direct 100% São Paulo, Goiás and Minas Gerais 1 Hydroelectric, 20 PCHs e 1 Thermal* 812 MW 812 MW Foz do Chapecó Energia S.A. ("Foz do Chapecó") Private corporation Indirect 51% Santa Catarina and Rio Grande do Sul 1 Hydroelectric 855 MW 436 MW Campos Novos Energia S.A. ("ENERCAN") Private corporation Indirect 48,72% Santa Catarina 1 Hydroelectric 880 MW 429 MW CERAN - Companhia Energética Rio das Antas ("CERAN") Private corporation Indirect 65% Rio Grande do Sul 3 Hydroelectric 360 MW 234 MW BAESA - Energética Barra Grande S.A. ("BAESA") Publicly-quoted corporation Indirect 25,01% Santa Catarina and Rio Grande do Sul 1 Hydroelectric 690 MW 173 MW Centrais Elétricas da Paraíba S.A. ("EPASA") Private corporation Indirect 51% Paraíba 2 Thermals 342 MW 174 MW Paulista Lajeado Energia S.A. ("Paulista Lajeado") Private corporation Indirect 59,93%** São Paulo 1 Hydroelectric 903 MW 63 MW CPFL Bioenergia S.A. ("CPFL Bioenergia") Private corporation Indirect 100% São Paulo 1 Thermal (Biomass) 45 MW 45 MW CPFL Sul Centrais Elétricas Ltda. ("CPFL Sul Centrais Elétricas") Limited company Indirect 100% Rio Grande do Sul 4 Small Hydroelectric Plants (RS) 2.65 MW 2.65 MW (*) PCH - Small Hydropower Plant Central Hidrelétrica (**) Paulista Lajeado has a 7% participation in the installed power of Investco S.A. 31 Energy generation - under development Company Type Equity Interest Location Number of plants / type of energy Scheduled start-up date Projected installed power CPFL Bio Formosa S.A. ("CPFL Bio Formosa") Private corporation Indirect 100% Rio Grande do Norte 1 Thermal (Biomass) 40 MW CPFL Bio Buriti S.A. ("CPFL Bio Buriti") Private corporation Indirect 100% São Paulo 1 Thermal (Biomass) 50 MW CPFL Bio Ipê S.A. ("CPFL Bio Ipê") Private corporation Indirect 100% São Paulo 1 Thermal (Biomass) 25 MW CPFL Bio Pedra S.A. ("CPFL Bio Pedra") Private corporation Indirect 100% São Paulo 1 Thermal (Biomass) 70 MW Santa Clara I Energias Renováveis Ltda. ("Santa Clara I") Limited Company Indirect 100% Rio Grande do Norte 1 Wind power 30 MW Santa Clara II Energias Renováveis Ltda. ("Santa Clara II") Limited Company Indirect 100% Rio Grande do Norte 1 Wind power 30 MW Santa Clara III Energias Renováveis Ltda. ("Santa Clara III") Limited Company Indirect 100% Rio Grande do Norte 1 Wind power 30 MW Santa Clara IV Energias Renováveis Ltda. ("Santa Clara IV") Limited Company Indirect 100% Rio Grande do Norte 1 Wind power 30 MW Santa Clara V Energias Renováveis Ltda. ("Santa Clara V") Limited Company Indirect 100% Rio Grande do Norte 1 Wind power 30 MW Santa Clara VI Energias Renováveis Ltda. ("Santa Clara VI") Limited Company Indirect 100% Rio Grande do Norte 1 Wind power 30 MW Eurus VI Energias Renováveis Ltda. ("Eurus VI") Limited Company Indirect 100% Rio Grande do Norte 1 Wind power 30 MW Campo dos Ventos I Energias Renovaveis S.A. ("Campo dos Ventos I") Private corporation Indirect 100% Rio Grande do Norte 1 Wind power 30 MW Campo dos Ventos II Energias Renovaveis S.A. ("Campo dos Ventos II") Private corporation Indirect 100% Rio Grande do Norte 1 Wind power 30 MW Campo dos Ventos III Energias Renovaveis S.A. ("Campo dos Ventos III") Private corporation Indirect 100% Rio Grande do Norte 1 Wind power 30 MW Campo dos Ventos IV Energias Renovaveis S.A. ("Campo dos Ventos IV") Private corporation Indirect 100% Rio Grande do Norte 1 Wind power 30 MW Campo dos Ventos V Energias Renovaveis S.A. ("Campo dos Ventos V") Private corporation Indirect 100% Rio Grande do Norte 1 Wind power 30 MW Eurus V Energias Renovaveis S.A. ("Eurus V") Private corporation Indirect 100% Rio Grande do Norte 1 Wind power 30 MW (*) The predicted installed power for the Santa Clara Wind Power complex is 188 MW. (**) The projected installed power for the Campo dos Ventos Wind Power complex is 160 MW. 32 Commercialization of Energy and Services Company Type Core activity Equity Interest CPFL Comercialização Brasil S.A. ("CPFL Brasil") Private corporation Energy commercialization, consultancy and advisory services to agents in the energy sector Direct 100% Clion Assessoria e Comercialização de Energia Elétrica Ltda. ("CPFL Meridional") Limited company Commercialization and provision of energy services Indirect 100% CPFL Comercialização Cone Sul S.A. ("CPFL Cone Sul") Private corporation Energy commercialization Indirect 100% CPFL Planalto Ltda. ("CPFL Planalto") Limited company Energy commercialization Direct 100% CPFL Serviços, Equipamentos, Industria e Comércio S.A. ("CPFL Serviços") Private corporation Manufacturing, commercialization, rental and maintenance of electro-mechanical equipment and service provision Direct 100% Chumpitaz Serviços S.A. ("Chumpitaz") Private corporation Provision of administrative services Direct 100% CPFL Atende Centro de Contatos e Atendimento Ltda. ("CPFL Atende") Limited company Provision of telephone answering services Direct 100% Other Company Type Core activity Equity Interest CPFL Jaguariuna S.A. ("CPFL Jaguariuna") Private corporation Venture capital company Direct 100% Companhia Jaguari de Geração de Energia ("Jaguari Geração") Private corporation Venture capital company Direct 100% Chapecoense Geração S.A. ("Chapecoense") Private corporation Venture capital company Indirect 51% CPFL Bio Anicuns S.A. ("Anicuns") Private corporation Energy generation studies and projects Indirect 100% CPFL Bio Itapaci S.A. ("Itapaci") Private corporation Energy generation studies and projects Indirect 100% Sul Geradora Participações S.A. ("Sul Geradora") Private corporation Venture capital company Indirect 99.95% Operational start-up Centrais Elétricas da Paraíba – EPASA The objective of Epasa is to develop, implement, operate and exploit two thermoelectric plants, “UTE Termoparaíba” and “UTE Termonordeste”, both powered by fuel oil. UTE Termonordeste started its operations on December 24, 2010 and UTE Termoparaíba on January 13, 2011. Chapecoense Geração S.A. Chapecoense Geração jointly controlled has the purpose of construction, development and exploitation of Foz do Chapecó River. In 2010, three out of four generators at this plant started commercial operations on October 14, November 23, December 30, 2010, with installed capacity of 213,75 MW each. The last generator started operations on March 12, 2011. 33 ( 2 ) PRESENTATION OF THE INTERIM FINANCIAL STATEMENTS 2.1 Basis of preparation The individual (Parent Company) and consolidated quarterly financial statements were prepared in accordance with generally accepted accounting principles in Brazil, based on the guidelines provided by the Brazilian Committee on Accounting Pronouncements (Comitê de Pronunciamentos Contábeis - CPC) and are being presented in accordance with “CPC21 Demonstrações Intermediárias” approved by Brazilian Securities Commission “CVM”. The Company also follows the guidelines of the Accounting Manual of the Public Electric Energy and the standards laid down by the National Electric Energy Agency (Agência Nacional de Energia Elétrica – ANEEL), when these are not in conflict with generally accepted accounting practices in Brazil and/or international accounting practices. Accounting practices adopted to elaborate this Interim Financial Statements are consistent with the ones adopted in December 31, 2010, and should be read together then. 2.2 Basis of measurement The financial quarterly statements have been prepared on the historic cost basis except for the following material items recorded in the balance sheets: i) derivative financial instruments measured at fair value, ii) financial instruments at fair value through profit or loss measured, iii) available-for-sale financial assets are measured at fair value, iv) property, plant and equipment adjusted to reflect the “deemed cost” on the transition date, and v) actuarial assets, recognition of which is limited to the present value of the economic benefits available in the form of reimbursements or future reductions in contributions to the plan. 2.3 Use of estimates and judgments The preparation of the financial statements requires management to make judgments, estimates and assumptions that affect the application of accounting policies and the reported amounts of assets, liabilities, income and expenses. By definition, the resulting accounting estimates are rarely the same as the actual results. Accordingly, Company Management reviews the estimates and assumptions on an ongoing basis. Adjustments derived from revisions to accounting estimates are recognized in the period in which the estimates are revised and in any future periods affected. Information about assumptions and estimate that are subject to a greater degree of uncertainty and involve the risk of resulting in a material adjustment if these assumptions and estimates suffer significant changes during the next financial year is included in the following notes: · Note 9 – Deferred tax credits and debits; · Note 10 – Financial asset of concession; · Note 14 – Intangible assets; · Note 18 – Private Pension Fund; · Note 21 – Reserve for contingency, and · Note 32 – Financial instruments and Operating Risks. 34 2.4 Functional currency and presentation currency The individual and consolidated financial quarterly statements are presented in thousands of Brazilian reais, which is the Company's functional currency. Certain figures have been subject to rounding adjustments. Accordingly, figures shown as totals in certain tables may not sum due to rounding. 2.5 Basis of consolidation (i) Business combinations In the case of acquisitions made after January 1, 2009, the Company measures goodwill as the fair value of the consideration transferred including the recognized amount of any non-controlling interest in the acquiree, less the net recognized amount (generally fair value) of the identifiable assets acquired and liabilities assumed, all measured as of the acquisition date. If the excess is negative, a gain arising from the purchase agreement is recognized immediately in profit or loss for the period. (ii) Subsidiaries and jointly-owned entities: The financial statements of subsidiaries and jointly-owned entities (joint ventures) are included in the consolidated financial statements from the date that total or shared control commences until the date that control ceases. A jointly controlled operation is a venture directly or indirectly controlled together with other investors, established by contractual agreement and requiring unanimous consent for strategic financial and operating decisions. The accounting policies of subsidiaries and jointly controlled entities taken into consideration in consolidation are aligned with the Company's accounting policies. The financial information of subsidiaries and jointly controlled entities and of the associates is accounted for using the equity method. The consolidated financial statements include the balances and transactions of the Company and its subsidiaries. The balances and transactions of assets, liabilities, income and expenses have been fully consolidated for fully owned subsidiaries and proportionately consolidated for the jointly-owned entities. Intra-group balances and transactions, and any income and expenses derived from these transactions, are eliminated in preparing the consolidated financial statements. Unrealized gains arising from transactions with equity accounted investees are eliminated against the investment to the extent of the Group's interest in the investee. Unrealized losses are eliminated in the same way as unrealized gains, but only to the extent that there is no evidence of impairment. Observing the conditions described above, the amount related to non-controlling interests is shown in shareholders' equity after the statement of income for the period in each year presented. (iii) Acquisition of non-controlling interest Accounted for as transactions within equity holders and therefore no goodwill is recognized as a result of such transactions. 2.6 Segment information An operating segment is a component of the Company (i) that engages in operating activities from which it may earn revenues and incur expenses, (ii) whose operating results are regularly reviewed by Management to make decisions about resources to be allocated and assess the segment's performance, and (iii) for which financial information is available. 35 Company Management bases strategic decisions on reports, segmenting the business into: (i) electric energy distribution activities (“Distribution”); (ii) electric energy generation activities (“Generation”); (iii) energy commercialization and service provision activities (“Commercialization”); and (iv) other, basically corresponding to corporate services and other activities not listed in the previous items. Presentation of the operating segments includes items directly attributable to them, such as allocations required, including intangible assets . 2.7 Information on Corporate Interests The interests directly or indirectly held by the Company in the subsidiaries and jointly-owned entities are described in Note 1. Except for the (i) jointly-owned entities ENERCAN, BAESA, Foz do Chapecó and EPASA, which are consolidated proportionately, and (ii) the investment in Investco recorded at cost by the subsidiary Paulista Lajeado, the other units are fully consolidated. As of March 31, 2011, the participation of non-controlling interests stated in the consolidated statements refers to the third-party interests in the subsidiaries CERAN, Paulista Lajeado. 2.8 Value added statements The Company prepared individual and consolidated value added statements (“DVA”) in conformity with technical pronouncement CPC 09 - Value Added Statement, which are presented as an integral part of the financial statements in accordance with the CPC standards for public companies, while for the IFRS they represent additional financial information. ( 3 ) SUMMARY OF THE SIGNIFICANT ACCOUNTING POLICIES The accounting policies set out below have been applied consistently to all periods presented in these individual and consolidated financial statements. 3.1 Concession agreements ICPC 01 “Concession Agreements” establishes general guidelines for the recognition and measurement of obligations and rights related to concession agreements and applies to situations in which the granting power controls or regulates which services the concessionaire should provide with the infrastructure, to whom the services should be provided and at what price, and controls any significant residual interest in the infrastructure at the end of the concession period. These definitions having been attended to, the infrastructure of distribution concessionaires is segregated and rollforwarded from the time of construction, complying with the provisions of the CPCs and IFRSs, so that the financial statements record (i) an intangible asset corresponding to the right to operate the concession and collect from the users of public utilities, and (ii) a financial asset corresponding to the unconditional contractual right to receive cash (compensation) by reversing the assets at the end of the concession. The value of the concession financial assets is determined at fair value, based on the remuneration of the assets established by the regulatory authority. The financial asset is classified as available-for-sale and is restated and amortized annually in accordance with the adjustment of its fair value, against the revaluation reserve in equity. 36 The remaining amount is registered in intangible assets and corresponds to the right to charge consumers for electric energy distribution services, amortized in accordance with the consumption pattern that reflects the estimated economic benefit to the end of the concession. Provision of infrastructure construction services is registered in accordance with CPC 17 – Construction Contracts, against a financial asset corresponding to the amount subject to compensation. Residual amounts are classified as intangible assets and will be amortized over the concession period in accordance with the economic pattern against which the revenue from consumption of electric energy is collected. In accordance with (i) the tariff model that does not provide for a profit margin for the infrastructure construction activity, (ii) the way in which the subsidiaries manage the building by using a high level of outsourcing, and (iii) there is no provision for gains on constructions in the Company‘s business plans, management is of the opinion that the margins on this operation are irrelevant, and therefore no additional value to the cost is considered in the composition of the revenue. The revenue and construction costs are therefore presented in profit or loss for the period at the same amounts. 3.2 Financial instruments - Financial assets: Financial assets are recognized initially on the date that they are originated or on trade date at which the Company or its subsidiaries become one of the parties to the contractual provisions of the instrument. Derecognition of a financial asset occurs when the contractual rights to the cash flows from the asset expire or when the risks and rewards of ownership of the financial asset are transferred. The Company and its subsidiaries hold the following main financial assets: i. Classified at fair value through profit or loss: these assets held for trading or designated as such upon initial recognition. The Company and its subsidiaries manage such assets and make purchase and sale decisions based on their fair value in accordance with their documented risk management or investment strategy. These financial assets are measured at fair value, and changes therein are recognized in profit or loss for the period. The main financial assets classified by the Company and its subsidiaries in this category are: (i) bank balances and financial investments (Note 5), (ii) financial investments (Note 7) and (iii) derivatives (Note 32). ii. Held-to-maturity: these are assets that the Company and its subsidiaries have the positive intent and ability to hold to maturity. Held-to-maturity financial assets are recognized initially at fair value and subsequent to initial recognition are measured at recognized cost using the effective interest method, less any impairment losses. The Company and its subsidiaries classify the following financial assets in this category security receivable from CESP (Note 7). iii. Loans and receivables: these are assets with fixed or determinable payments that are not quoted in an active market. Such assets are recognized initially at fair value and, subsequent to initial recognition, measured at recognized cost using the effective interest method, less any impairment losses. The main financial assets of the Company and its subsidiaries classified in this category are: (i) consumers, concessionaires and licensees (Note 6), and (ii) other credits (Note 11). iv. Available-for-sale: these are non-derivative financial assets that are designated as available-for-sale or that are not classified in any of the previous categories. Subsequent to initial recognition, interest calculated by the effective rate method is recognized in profit or loss as part of the net operating income. Changes for registration at fair value are recognized in the revaluation reserve in equity. The accumulated result in other comprehensive income is transferred to profit or loss when the asset is realized. 37 The main asset of the Company and its subsidiaries classified in this category is the right to compensation at the end of the concession. The option to designate this instrument as available-for-sale is due to its non-classification in the previous categories described. Since Management believes that the compensation will be made at least in accordance with the current tariff pricing model, this instrument cannot be registered as loans and receivables as the compensation will not be fixed or determinable, due to the uncertainty in relation to impairment for reasons other than deterioration of the credit. The main uncertainties relate to the risk of non-recognition of part of these assets by the regulatory authority and their replacement values at the end of the concession (Note 4). - Financial liabilities: Financial liabilities are initially recognized on the date that they are originated or on the trade date at which the Company or its subsidiaries become a party to the contractual provisions of the instrument. The Company and its subsidiaries have the following main financial liabilities: i. Measured at fair value through profit or loss: these are financial liabilities that are: (i) held for short-term trading, (ii) designated at fair value in order to evaluate the effects of recognition of income and expenses to obtain more relevant and consistent accounting information, or (iii) derivatives. These liabilities are registered at fair value and for any change in the subsequent measurement of the fair value, set through profit or loss. The Company and its subsidiaries classified the following financial liabilities in this category: (i) certain foreign currency debts (Note 16) and (ii) derivatives (Note 32). ii. Not measured at fair value through profit or loss: these other financial liabilities that are not classified in any of the previous categories. They are measured initially at fair value less any attributable transaction cost and subsequently measured at recognized cost by the effective interest method. The main financial liabilities classified in this category are: (i) suppliers (note 15), (ii) loans and financing (note 16), (iii) debt charges (Note 16); (iv) debenture charges (Note 17); (v) debentures (Note 17); (vi) public utilities (Note 22); and (vii) other accounts payable (note 23). The Company accounts for warranties when these are issued to non-controlled entities or when the warranty is granted at a percentage higher than the Company's interest. Such warranties are initially measured at fair value, by (i) a liability equivalent to the income to be appropriated, which will subsequently be recognized as the Company is released from the obligations and (ii) an asset equivalent to the right to compensation by the guaranteed party, subsequently amortized by receipt of cash or on a straight-line basis to profit or loss. Financial assets and liabilities are offset and the net amount presented when, and only when, there is a legal right to offset the amounts and the intent to settle on a net basis or to realize the asset and settle the liability simultaneously. - Capital Common shares are classified as equity. Additional costs directly attributable to and share options are recognized as a deduction from equity, net of any tax effects. 38 3.3 Lease agreements: It should be established at the inception of an agreement whether such arrangement is or contains a lease. A specific asset is the subject of a lease if fulfillment of the arrangement is dependent on the use of that specified asset. An arrangement conveys the right to use the asset if the arrangement conveys to the lessor the right to control the use of the underlying asset. Leases in which substantially all the risks and rewards are with the lessor are classified as operating leases . Payments/receipts made under operating leases are recognized as expense/revenue in profit or loss on a straight-line basis, over the term of the lease. Leases which involve not only the right to use assets, but also substantially transfer the risks and rewards to the lessee, are classified as finance leases. In finance leases in which the Company or its subsidiaries act as lessee, the assets are capitalized to property, plant and equipment at the inception of the agreement against a liability measured at an amount equal to the lower of its fair value and the present value of the minimum lease payments. The property, plant and equipment is depreciated in accordance with the accounting policy applicable to that asset. If the Company or its subsidiaries are the lessor in a finance lease, the investment is initially recognized at the construction/acquisition cost of the asset. In both cases, the financial income/expense is recognized in profit or loss for the period over the term of the lease so as to produce a constant rate of interest on the remaining balance of the investment/liability. 3.4 Property, plant and equipment: Items of property, plant and equipment are measured at acquisition, construction or formation cost less accumulated depreciation and, if applicable, accumulated impairment losses. Cost also includes any other costs attributable to bringing the assets to the place and in a condition to operate as intended by management, the cost of dismantling and removing the items and restoring the site on which they are located and capitalized borrowing costs on qualifying assets. The assets were measured at the transition date in accordance with the CPC and IFRS rules by segregation into two groups: - Assets measured at deemed cost at the transition date: model adopted for assets built and put into long-term service where it is not possible to reconstruct the cost formation or where the cost of the survey is of no benefit in presentation of the financial statements. The cost of these items at the transition date was therefore determined in accordance with market prices (“deemed cost”) and the revalued amounts are presented for both cost and accumulated depreciation. The effects of the deemed cost increased property, plant and equipment against equity, net of related tax effects. - Assets measured at historic cost: model adopted by the Company for recently built assets where the basis for cost formation can be easily confirmed and the values at historic cost approximate the respective market values. In such cases, the subsidiaries performed an analysis to ensure that the cost formation is in accordance with current accounting practices. The replacement cost of items of property, plant and equipment is recognized if it is probable that it will involve economic rewards for the subsidiaries and if the cost can be reliably measured, and the value of the replaced item is written off. Maintenance costs are recognized in profit or loss as they are incurred Depreciation is calculated on a straight-line basis, at annual rates of 2% to 20%, taking into consideration the estimated useful life of the assets, as instructed and defined by the regulatory authority. In the case of generators subject to regulation by Decree 2003, of 1996, the assets are depreciated at the rates established by the regulatory authority, provided they do not exceed the term of the concession. 39 Gains and losses derived from write-down of an item of property, plant and equipment are determined by comparing the resources produced by disposal with carrying amount of the asset, and are recognized net together with other operating income/expense. Assets and facilities used in the regulated activities are tied to these services and may not be removed, disposed of, assigned or pledged in mortgage without the prior and express authorization of ANEEL. ANEEL regulates the release of Public Electric Energy Utility concession assets, granting prior authorization for release of assets of no use to the concession, intended for disposal and determines that the proceeds of the disposal be deposited in a tied bank account for use in the concession. 3.5 Intangible assets: Includes rights related to non-physical assets such as goodwill, concession exploration rights, software and rights-of-way. Goodwill that arises the acquisition of subsidiaries is measured at the difference between the amount paid and/or payable for acquisition of a business and the net fair value of the assets and liabilities of the subsidiary acquired. Goodwill is measured at cost less accumulated impairment losses. Goodwill and other intangible assets with indefinite useful lives are not subject to amortization and tested annually for impairment. Negative goodwill are registered as gains in profit or loss at the time of the acquisition. In the individual financial statements, goodwill is included in the carrying amount of the investment, and stated as intangible in the consolidated financial statements. Intangible assets corresponding to the right to exploit concessions can have three separate origins, based on the following arguments: i. Acquisitions through business combinations: the portion of goodwill arising from business combinations that corresponded to the right to operate the concession is stated as an intangible asset. Such amounts are amortized based on the net income curves projected for the concessionaires for the remaining term of the concession. ii. Investments in infrastructure (Application of ICPC 01 – Concession agreements): Under the electric energy distribution concession agreements with the subsidiaries, the intangible asset registered corresponds to the concessionaires' right to collection uses for use of the concession infrastructure. Since the exploration term is defined in the agreement, intangible assets with defined useful lives are amortized over the term of the concession in proportion to a curve that reflects the consumption pattern in relation to the anticipated economic rewards. For further information see Note 3.1. Assets and facilities used in the regulated activities are tied to these services and may not be removed, disposed of, assigned or pledged in mortgage without the prior and express authorization of ANEEL. ANEEL regulates the release of Public Electric Energy Utility concession assets, granting prior authorization for release of assets of no use to the concession, intended for disposal and determines that the proceeds of the disposal be deposited in a tied bank account for use in the concession. iii. Public utilities: certain generation concessions were granted against payment to the federal government for use of a public utility. This obligation was registered on the date of signing the respective agreements, at present value, against the intangible assets account. These amounts, capitalized by interest incurred on the obligation to the start-update, are amortized on a straight-line basis over the remaining term of the concession. 40 3.6 Impairment - Financial assets: A financial asset not measured at fair value through profit or loss is reassessed at each reporting date to determine whether there is objective evidence that it is impaired. Impairment can occur after the initial recognition of the asset and have a negative effect on the estimated future cash flows. The Company and its subsidiaries consider evidence of impairment of receivables and held-to-maturity investment securities at both a specific assets and collective level for all significant securities. Receivables and held-to-maturity investment securities that are not individually significant are collectively assessed for impairment by grouping together the securities with similar risk characteristics. In assessing collective impairment the Company uses historical trends of the probability of default, timing of recoveries and the amount of loss incurred, adjusted for management's judgment as to whether the assumptions and current economic and credit conditions are such that the actual losses are likely to be greater or less than suggested by historic trends. An impairment loss of a financial asset is recognized as follows: · Amortized cost: as the difference between the carrying amount and the present value of the estimated future cash flows discounted at the assets original effective interest rate. Losses are recognized in profit or loss and reflected in an allowance account against receivables. Interest on the impaired asset continues to be recognized through the unwinding of the discount. When a subsequent event indicates the amount of impairment loss to decrease, the decrease in impairment loss is reversed through profit or loss. · Available-for-sale: by reclassification of the cumulative loss that has been recognized in the revaluation reserve in equity, to profit or loss. This reclassified loss is the difference between the acquisition cost, net of any principal repayment and amortization of the principal, and the current fair value, less any impairment loss previously recognized in profit or loss. Changes in impairment provisions attributable to effective interest rate are reflected as a component of financial income. If an increase (gain) is identified in periods subsequent to recognition of the loss, then the impairment loss is reversed, with the amount of the reversal recognized in profit or loss. However, any subsequent recovery in the fair value of an impaired available-for-sale financial asset is recognized in the revaluation reserve in equity. - Non-financial assets: Non-financial assets that have indefinite useful lives, such as goodwill, are tested annually to check that the asset's carrying amount does not exceed the recoverable value. Other assets subject to amortization are tested for impairment whenever events or changes in circumstance indicate that the carrying amount may be impaired. In impairment loss is recognized if the carrying amount of an asset exceeds its estimated recoverable amount, which is the greater of its value in use and its fair value less costs to sell. The methods used to assess impairment include tests based on the asset's value in use. In such cases, the assets (e.g. goodwill) are segregated and grouped together at the lowest level that generates identifiable cash flows (the "cash generating unit", or CGU). If there is an indication of impairment, the loss is recognized in profit or loss. Except in the case of goodwill, where the loss cannot be reversed in the subsequent period, impairment losses are assessed annually for any possibility to reverse the impairment. Goodwill included in the carrying amount of an investment in an associate, as it is not recognized individually, is tested with the investment, as if it were a single asset. 41 3.7 Provisions A provision is recognized if, as a result of a past event, there is a legal or constructive obligation that can be estimated reliably, and it is probable that an outflow of economic benefits will be required to settle the obligation. If applicable, provisions are determined by discounting the expected future cash flows at a rate that reflects current market assessment and the risks specific to the liability. 3.8 Employee benefits The subsidiaries have post-employment benefits and pension plans, recognized by the accrual method in accordance with CPC 33 “Employee benefits”. Although the plans have particularities, they have the following characteristics: i. Defined contribution plan: a post-employment benefit plan under which the Company pays fixed contributions into a separate entity and will have no liability for the actuarial deficits of this plan. The obligations are recognized as an expense in profit or loss in the periods during which the services are rendered. ii. Defined benefit plan: The net obligation is calculated as the difference between the present value of the actuarial obligation based on assumptions, biometric studies and interest rates in line with market rates, and the fair value of the plan assets of the reporting date. The actuarial liability is calculated annually by independent actuaries using the projected unit credit method. The subsidiaries use the corridor method to avoid fluctuations in the macroeconomic conditions distorting the profit or loss for the period. The accumulated differences between the actuarial estimates and the actual results are therefore not recognized in the financial statements unless they are in excess of 10% of the greater of the plan liabilities and assets. Unrecognized gains and losses in excess of this limit are recognized in profit or loss for the year over the estimated remaining service time of the employees. If the plan records a surplus and it becomes necessary to recognize an asset, recognition is limited to the total of any unrecognized past service costs and the present value of economic benefits available in the form of reimbursements or future reductions in contributions to the plan. 3.9 Dividends and Interest on shareholders’ equity Under Brazilian law, the Company is required to distribute a mandatory minimum annual dividend of 25% of net income adjusted in accordance with the bylaws. According to international accounting practices, CPC 24 and ICPC 08, a provision may only be made for the minimum mandatory dividend, and dividends declared but not yet approved are only recognized as a liability in the financial statements after approval by the competent body. They will therefore be held in equity, in the “Additional dividend proposed” account, as they do not meet the criteria of present liability at the reporting date. As established in the Company's bylaws and in accordance with current Corporate law, the Board of Directors is responsible for declaring interim dividends and Interest on shareholders’ equity determined in a half-yearly balance sheet. Interim dividends declared at the base date of June 30 is only recognized as a liability in the Company's financial statement after the date of the Board's decision. In accordance with the new accounting practice, Interest on shareholders’ equity is no longer shown in the statement of income for the year and the effects are only stated in changes in equity and in the effective income tax and social contribution rates. 42 3.10 Revenue recognition Operating income in the course of ordinary activities of the subsidiaries is measured at the fair value of the consideration received or receivable. Operating revenue is recognized when persuasive evidence exists that the most significant risks and rewards have been transferred to the buyer, when it is probable that the financial and economic rewards will flow to the entity, that the associated costs can be reliably estimated, and the amount of the operating income can be reliably measured. Revenue from distribution of electric energy is recognized when the energy is billed. Unbilled income related to the monthly billing cycle is appropriated based on the actual amount of energy provided in the month and the annualized loss rate. Historically, the difference between the unbilled revenue and the actual consumption, which is recognized in the subsequent month, has not been material. Revenue from energy generation sales is accounted for based on the assured energy and at tariffs specified in the terms of the contract or the current market price, as applicable. Energy commercialization revenue is accounted for based on bilateral contracts with market agents and duly registered with the Electric Energy Commercialization Chamber - CCEE. No single consumer represents 10% or more of the total billing. Service revenue is recognized when the service is effectively provided, under a service agreement between the parties. Revenue from construction contracts is recognized by the percentage of completion method (“fixed-price”), and losses are recognized in profit or loss as incurred. 3.11 Income tax and Social contribution Income tax and Social contribution expense for the period is calculated and recognized in accordance with the legislation in force and comprises current and deferred tax. Income tax is recognized in profit or loss except to the extent that it relates to an item recognized directly in equity or in the revaluation reserve in equity, which is recognized net of tax effects. Current tax is the expected tax payable or receivable/to be offset on the taxable income or loss for the year. Deferred tax is recognized for temporary differences between the carrying amounts of assets and liabilities for accounting purposes and the equivalent amounts used for tax purposes. The Company and certain subsidiaries recorded in their financial statements the effects of tax loss carryforwards and temporary non-deductible differences, based on projections of future taxable profits, approved by the Boards of Directors and examined by the Fiscal Council. The subsidiaries also recognized tax credits on merged goodwill, which is amortized in proportion to the individual projected net incomes for the remaining term of each concession agreement. Deferred tax assets and liabilities are offset if there is a legally enforceable right to offset current tax liabilities and assets, and they relate to income taxes levied by the same tax authority on the same taxable entity. Deferred income tax and social contribution assets are reviewed at each reporting date and are reduced to the extent that it is no longer probable that the related tax benefit will be realized. 3.12 Earnings per share Basic earnings per share is calculated by dividing the profit or loss attributable to the Company by the weighted average number of common and preferred shares outstanding during the period. Diluted earnings per share is determined by the above-mentioned weighted average number of shares outstanding, adjusted for the effects of all dilutive potential convertible notes for the reporting periods, in accordance with CPC 41 e IAS 33. 43 3.13 Regulatory assets and liabilities In accordance with the preliminary interpretation of IASB/IFRIC, regulatory assets and liabilities cannot be recognized in the Company's financial statements as they do not meet the requirements for assets and liabilities described in the Framework for the Preparation and Presentation of Financial Statements. The rights or offsetting are therefore only reflected in the financial statements to the extent that the electric energy is consumed by the captive customers. ( 4 ) DETERMINATION OF FAIR VALUES A number of the Group’s accounting policies and disclosures require the determination of fair value, for both financial and non-financial assets and liabilities. Fair values have been determined for measurement and / or disclosure purposes based on the following methods. When applicable, further information about the assumptions made in determining fair values is disclosed in the notes specific to that asset or liability. - Property, plant and equipment and intangible assets The fair value of property, plant and equipment and intangible assets recognized as a result of a business combination is based on market values. The market value of property is the estimated amount for which a property could be exchanged on the date of valuation between knowledgeable and willing parties under normal market conditions. The fair value of items of property, plant and equipment is based on the market approach and cost approaches using quoted market prices for similar items when available and replacement cost when appropriate. - Financial instruments Financial instruments measured at fair values were recognized based on quoted prices in an active market, or assessed using pricing models, applied individually for each transaction, taking into consideration the future payment flows, based on the conditions contracted, discounted to present value at market interest rate curves, based on information obtained from the BM&F, BOVESPA and ANDIMA websites, when available. Accordingly, the market value of a security corresponds to its maturity value (redemption value) marked to present value by the discount factor (relating to the maturity date of the security) obtained from the market interest graph in Brazilian reais. Financial assets classified as available-for-sale refer to the right to compensation to be paid by the Federal Government on reversal of the assets of the distribution concessionaires. The methodology adopted for marking these assets to market is based on the tariff review process for distributors. This review, conducted every four or five years according to each concessionaire, consists of revaluation at market price of the distribution infrastructure. This valuation basis is used for pricing the tariff, which is increased annually up to the next tariff review, based on the parameter of the main inflation indices. Although the methodology and criteria for valuation of the compensation on reversal of the assets has not yet been defined by the Federal Government, company management believes that it will be based at least on the tariff pricing model. Accordingly, at the time of the tariff review, each concessionaire adjusts the position of the financial asset base for compensation at the amounts ratified by the regulatory authority and uses the General Market Price Index - IGP-M as best estimate for adjusting the original base to the fair value at subsequent dates, in conformity with the Tariff Review process. 44 ( 5 ) CASH AND CASH EQUIVALENTS Parent company Consolidated March 31, 2011 December 31, 2010 March 31, 2011 December 31, 2010 Bank deposits 49 4,700 152,609 361,749 Short-term financial investments 80,955 106,258 1,814,592 1,201,148 Total 81,004 110,958 1,967,201 1,562,897 Short-term financial investments are short-term transactions with institutions operating in the Brazilian financial market, with daily liquidity, low credit risk and average interest of 100% of the Interbank deposit rate (CDI). ( 6 ) CONSUMERS, CONCESSIONAIRES AND LICENSEES In the consolidated financial statements, the balance derives mainly from the supply of electric energy. The following table shows the breakdown at March 31, 2011 and December 31, 2010: Consolidated Amounts Past due Total coming due until 90 dias > 90 dias March 31, 2011 December 31, 2010 Current Consumer classes Residential 319,349 214,295 19,651 553,295 502,539 Industrial 145,906 49,984 40,956 236,846 232,943 Commercial 125,091 47,915 12,443 185,449 169,955 Rural 31,259 6,635 2,777 40,671 39,094 Public administration 28,560 6,771 955 36,286 32,614 Public lighting 26,988 3,781 12,112 42,881 41,749 Public utilities 33,177 5,540 725 39,442 40,055 Billed 710,330 334,921 89,619 1,134,870 1,058,949 Unbilled 486,269 - - 486,269 465,077 Financing of Consumers' Debts 80,292 8,804 26,623 115,719 112,141 Free energy 3,838 - - 3,838 3,727 CCEE transactions 6,930 - - 6,930 23,932 Concessionaires and Licensees 176,870 - - 176,870 193,852 Provision for doubtful accounts - - (83,903) (83,903) Other 14,123 - - 14,123 39,086 Total 1,478,653 343,725 32,339 1,854,718 1,816,073 Non current Financing of Consumers' Debts 152,926 - - 152,926 154,436 CCEE transactions 41,301 - - 41,301 41,301 Total 194,227 - - 194,227 195,738 Allowance for doubtful accounts 45 Consolidated As of December 31, 2010 Provision recognized Recovery of revenue 6,931 Write-off of accounts receivable provisioned 13,156 As of March 31, 2011 ( 7 ) FINANCIAL INVESTMENTS In 2005, through a Private Credit Agreement, the Company acquired the credit arising from the Purchase and Sale of Electric Energy Agreement between Companhia Energética de São Paulo (“CESP”) (seller) and CPFL Brasil (purchaser), referring to the supply of energy for a period of 8 years. The amounts handed over by the Company to CESP will be settled by CPFL Brasil using the funds derived from the acquisition of energy produced by that company. As of March 31, 2011, the current assets balance of the parent company is R$ 42,929 (R$ 42,533 as of December 31, 2010), and the noncurrent assets balance is R$ 31,372 (R$39,216 as of December 31, 2010). The operation is subject to interest of 17.5% p.a., plus the annual variation of the IGP-M, and is amortized in monthly installments of amounts corresponding to the purchase of energy. ( 8 ) RECOVERABLE TAXES Parent company Consolidated March 31, 2011 December 31, 2010 March 31, 2011 December 31, 2010 Current Prepayments of social contribution - CSLL 379 379 1,600 1,425 Prepayments of income tax - IRPJ 872 872 2,088 2,791 IRRF on interest on equity 30,039 30,039 30,459 30,347 Income tax and social contribution to be offset 761 761 15,286 11,449 Withholding tax - IRRF 3,174 2,870 38,375 40,804 ICMS to be offset - - 72,835 72,999 Social Integration Program - PIS - - 5,096 3,801 Contribution for Social Security financing- COFINS 42 42 19,592 13,437 National Social Security Institute - INSS 1 1 1,846 2,230 Other 26 26 10,929 13,736 Total 35,295 34,992 198,106 193,020 Noncurrent Social contribution to be offset - CSLL - - 34,047 32,390 Income tax to be offset - IRPJ - - 1,001 1,001 ICMS to be offset - - 106,776 101,380 Social Integration Program - PIS 2,787 2,787 2,855 2,855 Other - - 1,413 1,340 Total 2,787 2,787 146,092 138,966 46 ( 9 ) DEFERRED TAXES 9.1- Composition of the tax credits: Parent company Consolidated March 31, 2011 December 31, 2010 March 31, 2011 December 31, 2010 Social contribution credit/(debit) Tax loss carryforwards 42,715 42,715 49,910 51,806 Tax benefit of merged goodwill - - 167,849 172,256 Temporarily non-deductible differences 724 724 (12,416) Subtotal 43,440 43,440 194,898 211,646 Income tax credit / (debit) Tax losses 129,690 129,690 143,426 143,866 Tax benefit of merged goodwill - - 569,062 583,724 Temporarily non-deductible differences 4,642 4,599 (33,620) Subtotal 134,331 134,289 650,085 693,969 PIS and COFINS credit/(debit) Temporary non-deductible differences - - 78 Total 177,771 177,729 832,220 905,693 Total tax credit 177,771 177,729 1,109,579 1,183,460 Total tax debit - - (277,767) 47 9.2 - Tax Benefit on Merged Goodwill: The tax benefit on merged goodwill refers to the tax credit calculated on the merged goodwill on acquisition and is recorded in accordance with CVM Instructions nº 319/99 and nº 349/01. The benefit is realized in proportion to amortization of the merged goodwill that gave rise to it, in accordance with the projected net income of the subsidiaries during the remaining term of the concession, as shown in Note 14. Consolidated March 31, 2011 December 31, 2010 CSLL IRPJ CSLL IRPJ CPFL Paulista 92,365 256,571 94,584 262,734 CPFL Piratininga 20,807 71,397 21,274 73,002 RGE 40,267 166,291 41,117 169,805 CPFL Santa Cruz 4,415 13,883 4,705 14,794 CPFL Leste Paulista 2,472 7,528 2,622 7,986 CPFL Sul Paulista 3,561 11,114 3,767 11,758 CPFL Jaguari 2,165 6,574 2,305 7,002 CPFL Mococa 1,372 4,266 1,456 4,527 CPFL Geração - 30,199 - 30,877 CPFL Serviços 425 1,239 425 1,239 Total 167,849 569,062 172,256 583,724 9.3 – Accumulated balances on temporary nondeductible differences: Consolidated March 31, 2011 December 31, 2010 CSLL IRPJ PIS/COFINS CSLL IRPJ PIS/COFINS Temporary non-deductible differences: Reserve for contingencies 18,928 52,860 - 18,396 50,984 - Private pension fund 2,841 8,890 - 3,051 9,473 - Allowance for doubtful accounts 7,194 20,023 - 7,426 21,026 - Free energy provision 3,875 10,763 - 3,730 10,362 - Research and Development and Energy Efficiency Programs 16,212 45,033 - 15,079 41,883 - Profit-sharing 2,573 7,809 - 2,338 7,160 - Depreciation rate difference - Revaluation 9,120 25,335 - 9,306 25,846 - Financial instruments (IFRS / CPC) 448 1,245 - 623 1,595 - Recognition of the concession - adjustment of intangible assets (IFRS / CPC) - (1,945) - Reversal of regulatory assets and liabilities (IFRS / CPC) (12,675) (1,076) (1,399) Actuarial losses on the transition of accounting practices (IFRS/CPC) 26,401 73,332 - 27,035 75,098 - Other adjustments changes in practices 10,685 29,605 - 9,289 26,000 - Other 3,874 10,022 1,773 3,166 7,713 1,477 Temporarily non-deductible differences - comprehensive income: Recognition of the concession - financial adjustment (IFRS / CPC) - - Property, plant and equipment - deemed cost adjustments (IFRS/CPC) (228,490) - - Total (12,763) (12,416) 78 48 9.4 - Reconciliation of the amounts of income tax and social contribution reported in the quarters ended March 31, 2011 and 2010: Parent company 1st quarter 2011 1st quarter 2010 CSLL IRPJ CSLL IRPJ Income before taxes 459,738 459,738 481,611 481,611 Adjustments to reflect effective rate: Equity in subsidiaries Amortization of intangible asset acquired 28,641 36,297 28,945 35,362 Other permanent additions, net 17 36 420 468 Calculation base Statutory rate 9% 25% 9% 25% Tax credit result 1,593 2,506 1,152 1,585 Tax credit allocated (816) (606) Total - 42 336 979 Current - Deferred - 42 336 979 Consolidated 1st quarter 2011 1st quarter 2010 CSLL IRPJ CSLL IRPJ Income before taxes 723,050 723,050 759,644 759,644 Adjustments to reflect effective rate: Amortization of intangible asset acquired 28,641 36,601 28,945 35,765 Realization CMC 2,592 - 3,190 - Effect of presumed profit system Elimination Law 11.941/09 art. 4 44 425 - - Other permanent additions, net (966) 1,922 Calculation base 746,589 743,666 786,811 784,436 Statutory rate 9% 25% 9% 25% Tax debit result Tax credit allocated Total Current Deferred 49 ( 10 ) FINANCIAL ASSET OF CONCESSION Consolidated As of December 31, 2010 934,646 Additions 56,990 Marked to market 25,087 Disposal As of March 31, 2011 1,016,709 The balance refers to the fair value of the financial asset in relation to the right established in the concession agreements of the energy distributors to receive payment on reversal of the assets at the end of the concession. Under the current tariff model, interest on the asset is recognized in profit or loss on billing of the consumers and realized on receipt of the electric energy bills. The difference in relation to the adjustment to market value is recognized against the revaluation reserve in equity. ( 11 ) OTHER CREDITS Consolidated Current Noncurrent March 31, 2011 December 31, 2010 March 31, 2011 December 31, 2010 Receivables 13,138 17,155 45,764 39,440 Advances - Fundação CESP 12,958 7,995 - - Advances to suppliers 20,747 16,677 - - Pledges, funds and tied deposits 884 2,107 109,983 89,050 Fund tied to foreign currency loans - - 20,367 21,222 Orders in progress 118,407 50,860 - - Reimbursement RGR 5,118 5,683 1,909 1,909 Advance energy purchase agreements 22,927 15,817 62,772 65,786 Advances to employees 9,171 - - - Collection agreements 62,265 48,228 - - Prepaid expenses 37,075 29,550 2,212 2,722 Other 89,287 59,739 2,611 1,972 Total 391,979 253,812 245,617 222,100 ( 12 ) INVESTMENTS Parent company March 31, 2011 December 31, 2010 Permanent equity interests - equity method By equity method of the subsidiary 5,287,351 4,764,698 Value-added of assets, net 1,360,023 1,396,320 Goodwill 6,054 6,054 Total 6,653,428 6,167,072 50 12.1 - Permanent Equity Interests – equity method: The main information on the investments in direct permanent equity interests is as follows: March 31, 2011 March 31,2011 December 31, 2010 March 31,2011 December 31, 2010 Investment Number of shares (thousand) Total assets Capital Shareholders' Equity Profit or loss for the year Shareholders Equity Interest Equity in Subsidiaries CPFL Paulista 109,810 5,141,915 109,810 990,978 175,528 990,978 808,682 175,528 236,657 CPFL Piratininga 53,031,259 2,217,863 70,587 516,531 116,880 516,531 396,907 116,880 98,874 CPFL Santa Cruz 371,772 256,447 45,331 109,653 6,366 109,653 101,759 6,366 6,302 CPFL Leste Paulista 895,373 167,338 12,217 70,925 2,881 70,925 66,912 2,881 3,138 CPFL Sul Paulista 463,482 140,390 10,000 67,159 3,965 67,159 62,467 3,965 3,256 CPFL Jaguari 212,126 94,013 5,716 47,141 3,264 47,141 43,433 3,264 2,508 CPFL Mococa 121,761 70,406 9,850 38,369 1,293 38,369 36,691 1,293 1,746 RGE 807,168 2,857,450 867,604 1,244,505 54,825 1,244,505 1,186,849 54,825 53,452 CPFL Geração 205,487,716 4,068,825 1,039,618 1,987,361 78,486 1,987,361 1,908,873 78,486 52,683 CPFL Jaguari Geração 40,108 48,671 40,108 48,539 2,205 48,539 46,334 2,205 1,328 CPFL Brasil 2,999 638,770 2,999 150,366 56,132 150,366 94,234 56,132 62,515 CPFL Planalto 630 12,299 630 9,632 3,282 9,632 6,353 3,282 2,578 CPFL Serviços 1,482,334 36,020 5,800 4,645 341 4,645 4,304 341 CPFL Atende (*) 1 18,611 1 (158) 596 (755) 596 (27) Chumpitaz 100 470 0 109 109 109 0 109 - CPFL Jaguariuna 189,620 2,668 2,481 1,596 1,596 1,654 (58) (*) Number of quotes 12.2 – Added value on assets and goodwill Added value on assets refers mainly to the right to exploit the concession acquired through business combinations. The goodwill relates mainly to the acquisition of investments, based on projections of future income. The amounts have been reclassified to intangible assets in the consolidated financial statements. ( 13 ) PROPERTY, PLANT AND EQUIPMENT Consolidated Land Reservoirs, dams and water mains Buildings, construction and improvements Machinery and equipment Vehicles Furniture and fittings In progress Total As of December 31, 2010 180,382 1,533,696 1,354,882 1,916,219 3,695 12,940 784,650 5,786,465 Cost 182,772 1,814,135 1,674,388 2,655,031 7,885 16,442 784,650 7,135,303 Accumulated depreciation (280,439) - Additions - 779 456 268 - - 189,854 191,357 Disposals - Transfers 44 54 51 46 18,290 - Depreciation - (48,599) As of March 31, 2011 161,568 1,519,813 1,337,075 1,901,927 3,455 12,591 992,795 5,929,223 Cost 164,310 1,814,958 1,674,898 2,655,275 7,937 16,496 992,795 7,326,670 Accumulated depreciation (295,145) - Average depreciation rate - 2.00% 4.00% 3.69% 20.00% 10.00% - As mentioned in item 3.4, certain assets were measured at deemed cost at the transition date, while the assets of recently-built plants are recognized at cost, which in Management’s opinion, approximates market value. Property, plant and equipment were valuated to their market values based on an appraisal carried out by an independent engineering company specializing in equity valuation. Added value of R$ 1,002,991 was determined at January 1, 2009 and recognized in the revaluation reserve in equity. 51 In conformity with CPC 20, the interest on the loans taken out by the projects to finance the construction is capitalized during the construction phase. For further details of construction assets and fund raising costs, see note 29. ( 14 ) INTANGIBLE ASSETS Consolidated March 31, 2011 December 31, 2010 Historic cost Accumulated amortization Net value Net value Goodwill 6,054 - 6,054 6,054 Intangible assets - Concession rights: Acquired in business combinations 3,734,978 (1,739,046) 1,995,933 2,041,944 Distribution infrastructure - operational 8,298,347 (4,955,043) 3,343,304 3,335,775 Distribution infrastructure - in progress 713,570 - 713,570 694,139 Public utility 407,286 (13,155) 394,131 397,984 Other intangible assets 165,286 (58,483) 106,802 108,978 Total intangible assets 13,325,521 (6,765,727) 6,559,794 6,584,874 Historic cost 13,325,521 13,228,310 Accumulated amortization (6,765,727) (6,643,433) 6,559,794 6,584,874 14.1 – Intangible asset from business combination Added value on assets refers mainly to the right to exploit the concession acquired through business combinations. 52 Consolidated March 31, 2011 December 31, 2010 Annual amortization rate Historic cost Accumulated amortization Net value Net value Intangible asset - acquired in business combinations Intangible asset acquired, not merged Parent Company CPFL Paulista 304,861 (105,642) 199,219 204,045 5.96% 5.90% CPFL Piratininga 39,065 (13,046) 26,018 26,603 5.99% 6.19% RGE 3,150 2,506 2,560 6.81% 5.80% CPFL Geração 54,555 (18,590) 35,964 36,733 5.66% 6.53% CPFL Santa Cruz 9 (2) 8 8 8.81% CPFL Leste Paulista 3,333 2,718 2,887 15.8% 8.37% CPFL Sul Paulista 7,288 (1,278) 6,010 6,356 14.92% 7.99% CPFL Jaguari 5,213 (1,006) 4,207 4,503 18.00% 8.51% CPFL Mococa 9,110 (1,721) 7,389 7,841 15.34% 8.70% CPFL Jaguari Geração 7,896 7,261 7,422 7.20% 3.75% 434,480 (143,179) 291,301 298,957 Subsidiaries ENERCAN 10,233 (2,494) 7,739 7,916 6.90% 6.93% Barra Grande 3,081 (1,058) 2,023 2,069 5.98% 5.93% Chapecoense 7,376 (75) 7,301 7,376 4.08% - EPASA 499 (5) 494 499 3.85% - Parque éolico Santa Clara 31,737 - 31,737 31,737 - Parque éolico Campo dos Ventos 5,576 - 5,576 5,576 - Outros 14,480 (11,410) 3,070 3,248 4.99% 4.99% 72,982 (15,042) 57,940 58,421 Subtotal 507,462 (158,221) 349,240 357,379 Intangible asset acquired and merged – Deductible Subsidiaries RGE 1,120,266 (744,256) 376,010 380,711 1.68% 1.69% CPFL Geração 426,450 (224,490) 201,960 206,491 4.25% 3.92% Subtotal 1,546,716 (968,746) 577,970 587,202 Intangible asset acquired and merged – Reassessed Parent company CPFL Paulista 1,074,026 (430,972) 643,054 658,503 5.96% 5.90% CPFL Piratininga 115,762 (38,660) 77,101 78,834 5.99% 6.19% RGE 310,128 (71,932) 238,195 243,296 6.81% 6.33% CPFL Santa Cruz 61,685 (30,927) 30,758 32,778 21.17% 13.07% CPFL Leste Paulista 27,034 (9,581) 17,453 18,507 20.25% 15.48% CPFL Sul Paulista 38,168 (13,295) 24,873 26,312 18.98% 15.14% CPFL Mococa 15,124 (5,534) 9,590 10,174 19.87% 15.96% CPFL Jaguari 23,600 (8,286) 15,313 16,300 22.68% 15.76% CPFL Jaguari Geração 15,275 (2,891) 12,384 12,659 8.17% 7.94% Subtotal 1,680,801 (612,079) 1,068,722 1,097,363 Total 3,734,978 (1,739,046) 1,995,933 2,041,944 14.2 Changes in Intangible assets Intangible assets changes for the period ended on March 31, 2011 are as follows: 53 Consolidated Concession right Goodwill Acquired in business combinations Public utility Distribution infrastructure - operational Distribution infrastructure - in progress Other intangible assets TOTAL Intangible asset at December 31, 2010 6,054 2,041,944 397,984 3,335,775 694,139 108,978 6,584,874 Additions - - - 1,963 230,554 2,132 234,649 Amortization - (46,013) (93,766) - (147,938) Transfer - intangible assets - - - 99,374 - - Transfer - financial asset - (56,990) Transfer - other assets - - - (42) - (54,801) Intangible asset at March 31, 2011 6,054 1,995,933 394,131 3,343,304 713,570 106,802 6,559,794 According to CPC20, interests from loans are capitalized for the qualified intangible assets. For further details about interest capitalized and rates see note 29. ( 15 ) SUPPLIERS Consolidated March 31, 2011 December 31, 2010 Current System Service Charges 22,625 32,406 Energy purchased 627,676 584,018 Electricity Network Usage Charges 164,129 160,099 Materials and Services 214,037 199,264 Free Energy 72,129 70,262 Other 30 1,335 Total 1,100,624 1,047,385 ( 16 ) INTEREST ON DEBTS, LOANS AND FINANCING Consolidated March 31, 2011 December 31, 2010 Interest - Current and Noncurrent Principal Total Interest - Current and Noncurrent Principal Total Current Noncurrent Current Noncurrent Measured at cost Brazilian currency BNDES - Power increases 48 4,390 7,570 12,008 55 5,040 8,498 13,593 BNDES - Investment 13,627 361,503 3,022,047 3,397,177 8,494 329,993 3,016,364 3,354,851 BNDES - Other 983 91,252 121,392 213,627 1,028 72,123 146,414 219,565 Financial Institutions 85,217 70,608 1,615,844 1,771,669 50,269 144,624 1,255,312 1,450,205 Other 594 15,038 32,478 48,109 594 23,337 34,477 58,408 Subtotal 100,469 542,791 4,799,331 5,442,590 60,440 575,117 4,461,065 5,096,622 Foreign currency Financial Institutions 926 3,666 39,833 44,425 432 3,750 40,750 44,932 Subtotal 926 3,666 39,833 44,425 432 3,750 40,750 44,932 Total at Cost 101,395 546,457 4,839,164 5,487,015 60,872 578,867 4,501,815 5,141,554 Measured at fair value Foreign currency Financial Institutions 9,917 399,185 - 409,103 8,799 - 416,028 424,827 Total 9,917 399,185 - 409,103 8,799 - 416,028 424,827 Total 111,312 945,642 4,839,164 5,896,118 69,671 578,867 4,917,843 5,566,381 54 Consolidated Measured at cost March 31, 2011 December 31, 2010 Annual interest Amortization Collateral Brazilian currency BNDES - Power increases CPFL Geração 12,008 13,593 TJLP + 3.1% up to 4.3% 36 to 84 monthly installments from february 2003 to december 2008 CPFL Energia and CPFL Paulista guarantee BNDES/BNB - Investment CPFL Paulista - FINEM III 73,985 80,711 TJLP + 3.3% 72 monthly installments from january 2008 CPFL Energia guarantee and receivables CPFL Paulista - FINEM IV 240,537 256,572 TJLP + 3.28% to 3.4% 60 monthly installments from january 2010 CPFL Energia guarantee and receivables CPFL Paulista - FINEM V 99,427 98,051 TJLP + 2.12% to 3.3% 72 monthly installments from february 2012 CPFL Energia guarantee and receivables CPFL Paulista - FINEM V 35,460 35,135 Fixed rate 5.5% to 8.0% 114 monthly installments from august 2011 CPFL Energia guarantee and receivables CPFL Paulista - FINAME 49,176 36,067 Fixed rate 4.5% 96 monthly installments from january 2012 CPFL Energia guarantee CPFL Piratininga - FINEM II 43,950 47,945 TJLP + 3.3% 72 monthly installments from january 2008 CPFL Energia guarantee and receivables CPFL Piratininga - FINEM III 100,261 106,944 TJLP + 3.28% to 3.4% 60 monthly installments from january 2010 CPFL Energia guarantee and receivables CPFL Piratininga - FINEM IV 55,853 55,099 TJLP + 2.12% to 3.3% 72 monthly installments from february 2012 CPFL Energia guarantee and receivables CPFL Piratininga - FINEM IV 13,199 13,081 Fixed rate 5.5% to 8.0% 114 monthly installments from august 2011 CPFL Energia guarantee and receivables CPFL Piratininga - FINAME 25,627 22,905 Fixed rate 4.5% 96 monthly installments from january 2012 CPFL Energia guarantee RGE - FINEM III 39,250 44,858 TJLP + 5.0% 60 monthly installments from january 2008 Receivables / Reserve account RGE - FINEM IV 153,114 163,321 TJLP + 3.28 to 3.4% 60 monthly installments from january 2010 Receivables / CPFL Energia guarantee RGE - FINEM V 60,852 59,967 TJLP + 2.12 to 3.3% 72 monthly installments from february 2012 Receivables / CPFL Energia guarantee RGE - FINEM V 9,729 9,710 Fixed rate 5.5% 96 monthly installments from february 2013 Receivables / CPFL Energia guarantee RGE - FINAME 5,373 4,857 Fixed rate 4.5% 96 monthly installments from january 2012 CPFL Energia guarantee CPFL Santa Cruz 9,864 10,483 TJLP + 2.90% 54 monthly installments from december 2010 CPFL Energia guarantee and receivables CPFL Mococa 5,171 5,475 TJLP + 2.90% 54 monthly installments from january 2011 CPFL Energia guarantee and receivables CPFL Jaguari 4,552 4,825 TJLP + 2.90% 54 monthly installments from december 2010 CPFL Energia guarantee and receivables CPFL Leste Paulista 6,357 3,261 TJLP + 2.90% 54 monthly installments from june 2011 CPFL Energia guarantee and receivables CPFL Sul Paulista 6,884 4,735 TJLP + 2.90% 54 monthly installments from june 2011 CPFL Energia guarantee and receivables CPFL Geração 78,165 74,531 TJLP + 1.72% 192 monthly installments from may 2013 Shares / Receivables / Equipment/ CPFL Energia guarantee BAESA 116,423 120,347 TJLP + 3.125% to 4.125% 144 monthly installments from september 2006 Pledge of shares, credit rights and revenue BAESA 23,027 24,244 UMBND + 3.125% (1) 144 monthly installments from november 2006 Pledge of shares, credit rights and revenue ENERCAN 265,689 273,992 TJLP + 4% 144 monthly installments from april 2007 Letters of guarantee ENERCAN 15,091 15,932 UMBND + 4% 144 monthly installments from april 2007 Letters of guarantee CERAN 545,133 557,451 TJLP + 3.69% to 5% 168 monthly installments from december 2005 CPFL Energia guarantee CERAN 51,660 53,845 UMBND + 3.69% to 5% (2) 168 monthly installments from february 2006 CPFL Energia guarantee Foz do Chapecó 1,016,871 996,013 TJLP + 2.49% to 2.95% 192 monthly installments from october 2011 Pledge of shares, credit and concession rights and revenue and CPFL Energia guarantee CPFL Bioenergia - FINEM 40,269 39,512 TJLP + 1.9% 144 monthly installments from june 2011 Mortgage, credit rights and CPFL Energia guarantee CPFL Bioenergia - FINAME 39,805 39,369 Fixed rate 4.5% 102 monthly installments from june 2011 Mortgage, credit rights and CPFL Energia guarantee CPFL Sul Centrais - FINEM 6,681 - TJLP + 3.5% 46 monthly installments from april 2011 CPFL Brasil - FINEM 30,061 - TJLP + 1.87% to 1.90% 168 monthly installments from january 2012 CPFL Energia guarantee CPFL Brasil - FINAME 34,038 - Fixed rate 5.5% 106 monthly installments from january 2012 CPFL Energia guarantee EPASA - BNB 95,644 95,613 Fixed rate 10% 132 monthly installments from january 2013 Bank guarantee BNDES - Other CPFL Brasil - Purchase of assets 5,249 6,785 TJLP + 1.94% to 2.84% 36 monthly installments from may 2009 Tied to the asset acquired CPFL Brasil - Purchase of assets 1,118 - Fixed rate 4.5% and 5.5% 96 monthly installments from march 2012 CPFL Energia guarantee CPFL Piratininga - Working capital 102,946 105,652 TJLP + 5.0% (3) 32 monthly installments from february 2011 No guarantee CPFL Geração - FINEM - Working capital 54,633 53,232 TJLP + 4.95% 24 monthly installments from july 2011 CPFL Energia guarantee CPFL Geração - FINAME - Working capital 49,681 53,896 TJLP + 4.95% (4) 23 monthly installments from february 2011 CPFL Energia guarantee Financial Institutions CPFL Paulista Banco do Brasil - Law 8727 33,337 34,874 IGP-M + 7.42% 240 monthly installments from may 1994 Receivables Banco do Brasil 107,896 104,890 107% of CDI 1 installment in April 2015 CPFL Energia guarantee Banco do Brasil - Working capital (*) 205,231 199,622 98.50% of CDI 4 annual installments from July 2012 CPFL Energia guarantee Banco do Brasil - Working capital (**) 147,077 - 99.00% of CDI 2 annual installments from march 2013. CPFL Energia guarantee CPFL Piratininga Banco do Brasil - Working capital (*) 18,896 18,360 98.5% of CDI 4 annual installments from july 2012 CPFL Energia guarantee Banco do Brasil - Working capital (**) 18,874 - 99.0% of CDI 2 annual installments from march 2013 CPFL Energia guarantee RGE Banco do Brasil - Working capital (*) 243,528 236,830 98.5% of CDI 4 annual installments from july 2012 CPFL Energia guarantee Banco do Brasil - Working capital (**) 54,306 - 99.0% of CDI 2 annual installments from march 2013 CPFL Energia guarantee CPFL Brasil FINEP 3,673 3,675 Fixed-rate 5% 81 monthly installments from august 2011 Receivables CPFL Santa Cruz HSBC 46,526 45,206 CDI + 1.10% 1 installment in June 2011 CPFL Energia guarantee Banco do Brasil - Working capital (*) 16,802 16,337 98.5% of CDI 2 annual installments from july 2012 CPFL Energia guarantee Banco do Brasil - Working capital (**) 6,674 - 99.0% of CDI 2 annual installments from march 2013 CPFL Energia guarantee CPFL Sul Paulista Banco do Brasil - Working capital (*) 10,396 10,109 98.5% of CDI 2 annual installments from july 2012 CPFL Energia guarantee Banco do Brasil - Working capital (**) 9,199 - 99.0% of CDI 2 annual installments from march 2013 CPFL Energia guarantee CPFL Leste Paulista Banco do Brasil - Working capital (*) 17,274 16,798 98.5% of CDI 2 annual installments from july 2012 CPFL Energia guarantee Banco do Brasil - Working capital (**) 17,155 - 99.0% of CDI 2 annual installments from march 2013 CPFL Energia guarantee CPFL Mococa Banco do Brasil - Working capital (*) 8,716 8,476 98.5% of CDI 2 annual installments from july 2012 CPFL Energia guarantee Banco do Brasil - Working capital (**) 2,936 - 99.0% of CDI 2 annual installments from march 2013 CPFL Energia guarantee CPFL Jaguari Banco do Brasil - Working capital (*) 1,837 1,786 98.5% of CDI 2 annual installments from july 2012 CPFL Energia guarantee Banco do Brasil - Working capital (**) 5,774 - 99.0% of CDI 2 annual installments from march 2013 CPFL Energia guarantee CPFL Geração Banco Itaú BBA 100,781 103,371 106.0% of CDI 1 installment in february 2014 CPFL Energia guarantee Banco do Brasil 645,409 627,432 107.0% of CDI 1 installment in april 2015 CPFL Energia guarantee CERAN Banco Bradesco 23,132 22,439 CDI + 1.75% 1 installment in april 2012 No guarantee Foz do Chapecó Banco Alfa 26,240 - 111.45% of CDI 1 installment in january 2012 No guarantee Other Eletrobrás CPFL Paulista 9,973 10,358 RGR + 6.0% to 9.0% monthly installments up to july 2016 Receivables and promissory notes CPFL Piratininga 804 925 RGR + 6% monthly installments up to july 2016 Receivables and promissory notes RGE 17,575 18,097 RGR + 6% monthly installments up to june 2020 Receivables and promissory notes CPFL Santa Cruz 3,768 3,947 RGR + 6% monthly installments up to april 2018 Receivables and promissory notes CPFL Leste Paulista 1,065 1,096 RGR + 6% monthly installments up to february 2022 Receivables and promissory notes CPFL Sul Paulista 1,778 1,837 RGR + 6% monthly installments up to july 2018 Receivables and promissory notes CPFL Jaguari 105 109 RGR + 6% monthly installments up to may 2017 Receivables and promissory notes CPFL Mococa 406 415 RGR + 6% monthly installments up to february 2022 Receivables and promissory notes Other 12,635 21,624 Subtotal Brazilian Currency - Cost 5,442,590 5,096,622 Foreign Currency CPFL Paulista (5) Debt Conversion Bond 2,927 2,982 US$ + Libor 6 months + 0.875% 17 semiannual installments from April 2004 Revenue/Government SP guaranteed C-Bond 6,280 6,298 US$ + 8% 21 semiannual installments from April 2004 Revenue/Government SP guaranteed Discount Bond 14,296 14,570 US$ + Libor 6 months + 0.8125% 1 installment in April 2024 Escrow deposits and revenue/ Gov.SP guarantee PAR-Bond 20,923 21,082 US$ + 6% 1 installment in April 2024 Escrow deposits and revenue/ Gov.SP guarantee Subtotal Foreign Currency - Cost 44,425 44,932 Total Measured at cost 5,487,015 5,141,554 Foreign Currency Measured at fair value Financial Institutions CPFL Paulista Banco ABN AMRO Real 409,103 424,827 Yen +1.49% (6) 1 installment in january 2012 No guarantee Total Foreign Currency - fair value 409,103 424,827 Total - Consolidated 5,896,118 5,566,381 The subsdiaries hold swaps converting the operating cost of currency variation to interest tax variation in reais, corresponding to : (1) 138.80% of CDI (3) 106.0% of CDI (2) 138.80% of CDI (4) 106.0% of CDI (5) As certain assets are dollar indexed, a partial swap of R$ 23,269 was contracted, converting the currency variation to 105.95% of the CDI. (6) 104.98% of CDI (*) Efective rate: CPFL Paulista and CPFL Piratininga - 98.5% CDI + 1.0% fee + 1.88% IOF; RGE - R$ 85.1 million 98.5% CDI + 1.0% fee + 1.88% IOF; R$ 147.4 million 98.5% CDI + 0.4% fee + 1.88% IOF CPFL Santa Cruz, CPFL Sul Paulista, CPFL Leste Paulista, CPFL Mococa, CPFL Jaguari - 98.5% CDI + 0.4% fee + 1.88% IOF (**) Effective rate: 99.0% of CDI + 1,0% fee + 1,88% IOF 55 In conformity with CPCs 38 and 39 (Financial Instruments), the Company and its subsidiaries classified their debts, as segregated in the tables above, as (i) financial liabilities not measured at fair value (or measured at cost), and (ii) financial liabilities measured at fair value through profit or loss. The objective of classification of financial liabilities measured at fair value is to compare the effects of recognition of income and expense derived from marking hedge derivatives to market, tied to the debts, in order to obtain more relevant and consistent accounting information. As of March 31, 2011, the total balance of the debt measured at fair value of CPFL Paulista was R$ 409,103 (R$ 424,827 as of December 31, 2010), and the amount related to the cost was R$ 412,633 (R$ 429,792 as of December 31, 2010). The changes in the fair values of this debt are recognized in the financial income (expense) of the subsidiary. The gain of R$ 3,530 (gain of R$ 4,965 in 2010) obtained by marking the debts to market are offset by the effects of R$5,640 (R$ 7,607 in 2010) obtained by marking to market the derivative financial instruments contracted as a hedge against exchange variations (Note 32), resulting in a net accumulated loss of R$ 2,110 (R$ 2,642 in 2010). Main fund-raising in the period : Brazilian currency BNDES - Investment BNDES –FINEM V Investment (CPFL Paulista) - The subsidiary obtained the approval of a financing of R$ 291,043 from the BNDES in 2010, part of a FINEM credit line, to be invested in the expansion and modernization of the Electricity System in the second half of 2010 and in 2011. There was no release in this quarter and the remaining balance of R$ 157,971 is scheduled to be released by the end of 2011. FINAME (CPFL Paulista) – The subsidiary received approval for financing from the BNDES in 2009, of R$ 92,183 part of a FINAME credit line, to be invested in acquisition of equipment for the Electricity System in 2010 and 2011. The subsidiary received the amount of R$ 13,069 in this quarter, and the outstanding balance of R$ 43,100 is scheduled for release by the end of 2011. The interest will be paid quarterly, and amortized monthly from January 15, 2012. FINEM IV (CPFL Piratininga) – The subsidiary received approval for financing from the BNDES in 2010, of R$ 165,621 part of a FINEM credit line, to be used for the implementation of the investment plan for the second half-year of 2010 and for 2011. There was no release in this quarter, and the outstanding balance of R$ 97,501 is scheduled for release by the end of 2011. The interest will be paid quarterly during the grace period and monthly during the amortization term. FINAME (CPFL Piratininga ) – The subsidiary received approval for financing of R$ 48,116 from the BNDES in 2009, part of a FINAME credit line, to be invested in to acquire equipment for the Electricity System in 2010 and 2011. The amount of R$ 2,718 was received in this quarter and the outstanding balance of R$ 22,539 is scheduled for release by the end of 2011. The interest will be paid quarterly, and amortized monthly from January 15, 2012. FINAME (RGE) – The subsidiary received approval for financing of R$ 32,419 from the BNDES in 2009, part of a FINAME credit line, to be invested in to acquire equipment for the Electricity System in 2010 and 2011. The amount of R$ 515 was received in this quarter and the outstanding balance of R$ 27,057 is scheduled for release by the end of 2011. The interest will be paid quarterly, and amortized monthly from January 15, 2012. 56 BNDES Investment (CPFL Geração) – The subsidiary obtained approval for FINEM financing of R$ 574,098 from the BNDES in 2010, to be invested in the subsidiaries Santa Clara I to VI and Eurus VI. The amount of R$ 2,200 was released in this quarter and the outstanding balance of R$ 496,360 is scheduled for release by April 2013. FINEM/FINAME (CPFL Brasil) – the subsidiary received approval for financing of a total amount of R$398,547 from the BNDES in 2010 will be used for the indirect subsidiary CPFL Bio Formosa, CPFL Bio Pedra, CPFL Bio Ipê and CPFL Bio Buriti. The amount of R$63,762 was released in this quarter and the outstanding balance of R$334,785 is scheduled for release by December 2011, except for CPFL Bio Pedra that is scheduled for release by June 2012. The interest and amortization will be paid monthly, from December, 2011, except for CPFL Bio Pedra which will be from June 2012. FINANCIAL INSTITUTIONS Banco do Brasil – Working capital (CPFL Paulista, CPFL Piratininga, RGE, CPFL Santa Cruz, CPFL Leste Paulista, CPFL Mococa, CPFL Jaguari e CPFL Sul Paulista) – these subsidiaries obtained approval for rural credit financing, of which a total amount of R$ 267,870 was released this quarter (R$ 261,504 net of costs), to cover working capital. The interest will be capitalized monthly and amortized together with the installments of the principal. Financial institutions (Foz do Chapecó)- the indirect subsidiary Foz do Chapecó obtained a credit line in Alfa bank, in the amount of R$ 50,000 (R$25,500 our share), in order to to cover working capital. The maturities of the principal long-term balances of loans and financing, taking into consideration only the amounts recorded at cost, are scheduled as follows: Matuirity Consolidated 615,450 791,821 705,018 1,049,582 250,447 After 2016 1,426,844 Total 4,839,164 RESTRICTIVE COVENANTS Banco do Brasil rural instruments are subject to certain financial covenants, containing clauses that, among other conditions, require the subsidiaries to maintain certain financial ratios within predefined parameters. The index is the maintaince of a ratio of net indebtedness to EBITDA of less than 3.0 The loan and financing agreements are subject to certain restrictive covenants, containing clauses that, among other conditions, require the subsidiaries to maintain certain financial ratios within predefined parameters. Details of these restrictive covenants are presented in the financial statements as of December 31, 2010. The Management of the Company and its subsidiaries monitor these indices systematically and constantly to ensure that the contractual conditions are complied with. In the opinion of Management of the Company and its subsidiaries, all restrictive covenants and clauses are being adequately complied with. 57 ( 17 ) DEBENTURES Consolidated March 31, 2011 December 31, 2010 Interest Current Noncurrent Total Interest Current Noncurrent Total Parent Company 3rd Issue Single series 3,701 - 450,000 453,701 15,529 - 450,000 465,529 CPFL Paulista 3rd Issue 1st Series 23,746 213,333 426,667 663,746 5,925 213,333 426,667 645,925 4th Issue Single series 3,159 109,774 - 112,933 6,323 109,601 - 115,924 26,905 323,107 426,667 776,679 12,248 322,934 426,667 761,849 CPFL Piratininga 1st Issue 1st Series - 10,733 200,000 - 210,733 3rd Issue Single series 14,566 - 258,932 273,498 7,013 - 258,868 265,881 4th Issue Single series 9,974 - 278,204 288,178 1,845 - 278,043 279,888 24,540 - 537,136 561,676 19,591 200,000 536,911 756,502 RGE 2nd Issue 1st Series 2,778 29,060 - 31,838 2,019 28,370 - 30,389 3rd Issue 1st Series 3,758 33,333 66,667 103,758 939 33,333 66,667 100,939 2nd Series 3,848 46,667 93,333 143,848 7,721 46,667 93,333 147,721 3rd Series 728 13,333 26,667 40,728 1,824 13,333 26,667 41,824 4th Series 2,768 16,667 33,333 52,768 1,335 16,667 33,333 51,335 5th Series 2,768 16,667 33,333 52,768 1,335 16,667 33,333 51,335 4th Issue Single series 5,313 184,809 - 190,122 10,633 184,623 - 195,256 21,961 340,536 253,333 615,830 25,806 339,660 253,333 618,799 CPFL Leste Paulista 1st Issue Single series 699 23,982 - 24,681 1,400 23,965 - 25,365 CPFL Sul Paulista 1st Issue Single series 462 15,989 - 16,451 926 15,979 - 16,905 CPFL Jaguari 1st Issue Single series 291 9,991 - 10,282 583 9,983 - 10,566 CPFL Brasil 1st Issue Single series 4,768 164,844 - 169,612 9,545 164,728 - 174,273 CPFL Geração 2nd Issue Single series 12,155 424,574 - 436,729 24,327 424,266 - 448,593 3rd Issue Single series 14,790 - 263,203 277,993 7,121 - 263,137 270,258 EPASA 2nd Issue Single series 7,397 51,000 152,161 210,558 - - 204,406 204,406 BAESA 1st Series 345 3,164 14,239 17,748 357 3,165 15,030 18,552 2nd Series 283 2,570 11,565 14,418 294 2,569 12,207 15,070 Enercan 1st Series 1,936 2,708 50,630 55,274 339 2,709 50,623 53,671 120,233 1,362,464 2,158,934 3,641,631 118,066 1,509,958 2,212,314 3,840,338 58 Issued Annual Remuneration Annual Effective rate Amortization Conditions Collateral Parent Company 3rd Issue Single series 45,000 CDI + 0.45% (1) CDI + 0.53% 3 annual installments from September 2012 Unsecured CPFL Paulista 3rd Issue 1st Series 104.4% of CDI 104.4% CDI + 0.05% 3 annual installments from December 2011 CPFL Energia guarantee 4th Issue Single series 110.3% of CDI 110.3% CDI + 0.79% 2 annual installments from June 2010 CPFL Energia guarantee CPFL Piratininga 1st Issue 1st Series 104.0% of CDI 104.0% CDI + 0.16% 2 annual installments from July 2010 CPFL Energia guarantee 3rd Issue Single series 107.0% of CDI 107.0% CDI + 0.67% April 1st, 2015 CPFL Energia guarantee 4th Issue Single series 109.09% of CDI 109.09% CDI + 0.83% December 10, 2013 CPFL Energia guarantee RGE 2nd Issue 1st Series IGP-M + 9.6% IGP-M + 9.73% April 1st, 2011 Unsecured 3rd Issue 1st Series 1 CDI + 0.60% (2) CDI + 0.71% 3 annual installments from December 2011 CPFL Energia guarantee 2nd Series 1 CDI + 0.60% (3) CDI + 0.71% 3 annual installments from December 2011 CPFL Energia guarantee 3rd Series 1 CDI + 0.60% (4) CDI + 0.71% 3 annual installments from December 2011 CPFL Energia guarantee 4th Series 1 CDI + 0.60% (5) CDI + 0.84% 3 annual installments from December 2011 CPFL Energia guarantee 5th Series 1 CDI + 0.60% (5) CDI + 0.84% 3 annual installments from December 2011 CPFL Energia guarantee 4th Issue Single series 110.30% of CDI 110.3% CDI + 0.82% July 1st, 2011 Unsecured CPFL Leste Paulista 1st Issue Single series 111.90% of CDI 111.9% CDI + 0.65% 1 installment in June 2011 CPFL Energia guarantee CPFL Sul Paulista 1st Issue Single series 111.00% of CDI 111% CDI + 0.6% 1 installment in July 2011 CPFL Energia guarantee CPFL Jaguari 1st Issue Single series 111.90% of CDI 111.9% CDI + 0.79% 1 installment in July 2011 CPFL Energia guarantee CPFL Brasil 1st Issue Single series 111% of CDI 111% CDI + 0.57% 1 installment in July 2011 CPFL Energia guarantee CPFL Geração 2nd Issue Single series 109.8% of CDI 109.8% CDI + 0.58% 1 installment in July 2011 CPFL Energia guarantee 3rd Issue Single series 107.0% of CDI 107.0% of CDI + 0.67% 1 installment in April 2015 CPFL Energia guarantee EPASA 2nd Issue Single series 111% of CDI 111% of CDI + 0.49% 12 monthly installments from December 2012 CPFL Energia guarantee BAESA 1st Series CDI + 0.3% CDI + 0.43% Quarterly with settlement in August 2016 Letters of guarantee 2nd Series CDI + 0.4% 106% CDI + 0.12% Annual with settlement in August 2016 Letters of guarantee Enercan 1st Series 100% of CDI + 1.25% p.a 111.1% of CDI Quarterly with settlement in December 2025 No guarantees The Company and its subsdiaries hold swap converting the local cost of currency variation to interest tax variation in reais, corresponding to (1) 104.4% of CDI (3) 104.85% of CDI (5) 104.87% of CDI (2) 105.07% of CDI (4) 104.9% of CDI 59 The maturities of the long-term balance of debentures are scheduled as follows : Maturity Consolidated 650,090 777,575 159,370 531,506 7,931 After 2016 32,462 Total 2,158,934 RESTRICTIVE COVENANTS The debentures are subject to certain restrictive covenants and include clauses that require the Company and its subsidiaries to maintain certain financial ratios within pre-established parameters. The details of these restrictive covenants are set forth in the December 31, 2010 financial statements. The Management of the Company and its subsidiaries monitor these ratios systematically and constantly to ensure that the conditions are complied with. In the opinion of the managements of the subsidiaries, these restrictive conditions and clauses are being adequately complied with. ( 18 ) EMPLOYEE PENSION PLANS The subsidiaries sponsor supplementary retirement and pension plans for their employees. The main characteristics of these plans are as follows: I – CPFL Paulista The plans currently in effect for the employees of the subsidiary CPFL Paulista, through Fundação CESP, are composed by a Defined Plan (Proportional Paid-Up Supplementary Benefit Plan) up to October 31, 1997, and after then a Mixed Benefit Plan for programmed retirements and a Benefit Plan for death and disability. On modification of the Pension Plan in October 1997, the subsidiary recognized an obligation to pay in respect of the plan deficit determined at the time by the external actuaries of Fundação CESP. This deficit will be liquidated in 240 monthly installments and 20 annual installments, maturing in October 2017, plus interest of 6% p.a. and restatement based on the IGP-DI (FGV). Through the addendum to the agreement with Fundação CESP dated January 17, 2008, the payment terms were changed to 238 monthly payments and 19 annual installments, in relation to the base date of December 31, 2007, with final maturity on October 31, 2027. The balance of the liability as of March 31, 2011 is R$483,647 (R$ 479,877 as of December 31, 2010). The contract amount differs from the accounting recording of the subsidiary, which is in conformity with CPC 33. Managers may opt for a Free Benefit Generator Plan – PGBL (Defined Contribution), operated by either Banco do Brasil or Bradesco. 60 II – CPFL Piratininga The plans currently in effect for the employees of the subsidiary CPFL Piratininga, through Fundação CESP, are composed by a Defined Plan (Proportional Paid-Up Supplementary Benefit Plan) up to March 31, 1998, and after then a Benefit Plan and another of variable contributions. In September 1997, through a contractual instrument of adjustment of reserves to be amortized, Eletropaulo Metropolitana Eletricidade São Paulo S.A. (the predecessor of Bandeirante) recognized an obligation to pay in respect of the plan deficit determined at the time by the external actuaries of Fundação CESP, to be liquidated in 240 monthly installments and 20 annual installments, maturing in October 2017, plus interest of 6% p.a. and restatement based on the IGP-DI (FGV). Under the Contractual Amendment, signed with Fundação CESP on January 17, 2008, the payment terms were amended to 221 monthly payments and 18 annual installments, in relation to the base date of December 31, 2007, with final maturity on May 31, 2026. The balance of the liability as of March 31, 2011 is R$ 133,930 (R$ 133,170 as of December 31, 2010). The contract amount differs from the accounting entries made by the subsidiary, which are in conformity with CPC 33. Managers may opt for a Free Benefit Generator Plan – PGBL (Defined Contribution), operated by either Banco do Brasil or Bradesco. III – RGE In the case of employees whose work contracts were transferred from CEEE to RGE, the plan is a defined benefit type plan, with a benefit level equal to 100% of the adjusted average of the most recent salaries, including the presumed Social Security benefit, with a Segregated Net Asset administered by ELETROCEEE. For employees admitted as from 1997, a defined contribution Benefit Generating Plan (PGBL – defined contribution) private pension plan was set up with Bradesco Vida e Previdência in January 2006. This plan does not generate any actuarial responsibility for the company. IV – CPFL Santa Cruz The benefits plan of the subsidiary CPFL Santa Cruz, administered by BB Previdência - Fundo de Pensão do Banco do Brasil, is a defined contribution plan. V – CPFL Geração The plans currently in force for the employees of subsidiary CPFL Geração are a Proportional Supplementary Defined Benefit (“BSPS”) and a Mixed Benefit Plan, along the same lines as the CPFL Paulista plan. With the modification of the Retirement Plan, at that point maintained by CPFL Paulista, in October 1997, a liability was recognized as payable by the subsidiary CPFL Geração, relating to the plan deficit calculated by the external actuaries of Fundação CESP, which is being amortized on a 240 monthly installments and 20 annual installments, maturing in October 2017, plus interest of 6% p.a. and restatement according to the IGP-DI (FGV). Under the Contractual Amendment, signed with Fundação CESP on January 17, 2008, the payment terms were amended to 238 monthly installments and 19 annual installments, in relation to the base date of December 31, 2007, with final maturity on October 31, 2027. The balance of the obligation, as of March 31, 2011, is R$9,646 (R$9,571 as of December 31, 2010). The contract amount differs from the accounting recording of the subsidiary, which is in conformity with CPC 33. 61 Managers may opt for a Free Benefit Generator Plan – PGBL (Defined Contribution), operated by either Banco do Brasil or Bradesco. VI – CPFL Jaguariúna In November 2005, the companies joined the CMSPREV private pension plan, administered by IHPREV Pension Fund. The plan is a defined contribution plan. VII – Changes in the defined benefit plans Changes occurred in this quarter related to the net actuarial liability according to CPC 33 as shown as follows: March 31, 2011 CPFL Paulista CPFL Piratininga CPFL Geração Total liability RGE Total asset Actuarial liabilities /(assets) at the beginning of the period 469,623 111,574 11,452 592,649 (5,800) Expense recognized in income statement (621) (22,351) - - Sponsors' contributions transferred during the period (136) (19,628) - - Actuarial liabilities /(assets) at the end of the period 437,637 102,336 10,695 550,669 (5,800) Other contributions 13,728 303 85 14,116 - - Subtotal 451,365 102,640 10,780 564,785 (5,800) Other contributions RGE - - - 3,742 Total liabilities 451,365 102,640 10,780 568,527 Current 38,438 - Noncurrent 530,089 Expense and income recognized as operating cost in the actuarial report are shown below: 1st quarter 2011 CPFL Paulista CPFL Piratininga CPFL Geração RGE Consolidated Cost of service 261 945 34 - 1,240 Interest on actuarial obligations 76,183 19,482 1,668 - 97,333 Expected return on plan assets - Amortization of unrecognized actuarial gains (611) (147) - (1,941) Total income (621) - (22,351) 1st quarter 2010 CPFL Paulista CPFL Piratininga CPFL Geração RGE Consolidated Cost of service 275 1,202 36 288 1,801 Interest on actuarial obligations 73,114 18,883 1,586 4,587 98,170 Expected return on plan assets Amortization of unrecognized actuarial gains - Subtotal (299) (22,239) Expected contributions from participants (314) - 760 437 Total income (299) (294) (21,802) Since the changes in the RGE plan indicate the need to recognize an asset, and the amount to be recognized is restricted to the present value of the economic rewards available at the time, recognition in 2011 will require analysis of the possibility of recovery of the asset at the end of the year. 62 The principal assumptions considered in the actuarial calculations, based on acturial report prepared for December 31, 2010 and 2009 were: CPFL Paulista, CPFL Piratininga and CPFL Geração RGE December 31, 2010 (1) December 31, 2009 December 31, 2010 (1) December 31, 2009 Nominal discount rate for actuarial liabilities: 10.24% p.a. 10.24% p.a. 10.24% p.a. 10.24% p.a. Nominal Return Rate on Assets: (*) (**) 10.24% p.a. 11.28% p.a. Estimated Rate of nominal salary increase: 6.08% p.a. 6.08% p.a. 6.08% p.a. 6.08% p.a. Estimated Rate of nominal benefits increase: 0.0% p.a. 0.0% p.a. 0.0% p.a. 0.0% p.a. Estimated long-term inflation rate (basis for establishing nominal rates above) 4.0% p.a. 4.0% p.a. 4.0% p.a. 4.0% p.a. General biometric mortality table: AT-83 AT-83 AT-83 AT-83 Biometric table for the onset of disability: MERCER TABLE MERCER TABLE MERCER TABLE Light-Average Expected turnover rate: 0.30 / (Service time + 1) 0.30 / (Service time + 1) 0.30 / (Service time + 1) null Likelihood of reaching retirement age: 100% when a beneficiary of the Plan first becomes eligible 100% when a beneficiary of the Plan first becomes eligible 100% when a beneficiary of the Plan first becomes eligible (1) Refers to the date of issuance of the actuarial report (*) CPFL Paulista and CPFL Geração 12.73% p.a, and CPFL Piratininga 12.71% p.a. (**) CPFL Paulista and CPFL Geração 14.36% p.a. e CPFL Piratininga 14.05% a.a. ( 19 ) REGULATORY CHARGES Consolidated March 31, 2011 December 31, 2010 Fee for the Use of Water Resources 5,806 4,452 Global Reverse Fund - RGR 18,474 16,484 ANEEL Inspection Fee 2,293 2,285 Fuel Consumption Account - CCC 58,288 58,288 Energy Development Account - CDE 43,852 42,033 Total 128,712 123,541 63 ( 20 ) TAXES AND CONTRIBUTIONS PAYABLE Consolidated March 31, 2011 December 31, 2010 Current ICMS (State VAT) 321,235 247,891 PIS (Tax on Revenue) 13,448 13,563 COFINS (Tax on Revenue) 63,305 63,668 IRPJ (Corporate Income Tax) 80,689 86,853 CSLL (Social Contribution Tax) 23,556 22,280 Other 20,311 20,993 Total 522,544 455,248 Noncurrent COFINS (Tax on Revenue) 773 960 Total 773 960 ( 21 ) RESERVE FOR CONTINGENCIES Consolidated March 31, 2011 December 31, 2010 Reserve for contingencies Escrow Deposits Reserve for contingencies Escrow Deposits Labor Various 44,398 156,323 39,136 147,056 Civil General Damages 12,448 80,536 11,126 75,033 Tariff Increase 10,748 5,841 10,813 9,200 Other 8,981 15,584 10,677 16,663 32,177 101,961 32,616 100,897 Tax FINSOCIAL 18,752 53,456 18,714 53,322 Income Tax 76,203 551,580 73,401 539,601 Increase in basis - PIS and COFINS 866 721 866 721 Interest on Shareholders’ Equity - PIS and COFINS 10,835 10,835 10,666 10,666 PIS and COFINS - Non-Cumulative Method 88,879 - 87,672 - Other 28,406 63,199 28,193 38,422 223,941 679,791 219,513 642,732 Other Various - 808 - 1 Total 300,516 938,884 291,265 890,685 The change in the balances related to reserve for contingencies and escrow deposits are shown below: 64 Consolidated December 31, 2010 Addition Reversal Payment Monetary Restatement March 31, 2011 Labor 39,136 7,659 - 44,398 Civil 32,616 4,196 (515) 47 32,177 Tax 219,513 2,769 - 1,660 223,941 Reserve for Contingencies 291,265 14,624 1,707 300,516 Escrow Deposits 890,685 34,300 2,578 13,129 938,884 The reserves for contingencies were based on appraisal of the risks of losing litigation to which the Company and its subsidiaries are parties, where a loss is probable in the opinion of the legal advisers and the management of the Company and its subsidiaries. Details of the nature of the provisions for contingencies and judicial deposits are presented in the financial statements as of December 31, 2010. Possible Losses - The Company and its subsidiaries are parties to other suits processes and risks in which management, supported by its legal advisers, believes that the chances of a successful outcome are possible, due to a solid defensive base in these cases. These questions do not yet indicate a trend in the decisions of the courts or any other decision in similar proceedings considered probable or remote, and therefore no provision has been established for these. As of March 31, 2011, the claims relating to possible losses were as follows: (i) R$337,189 for labor suits (R$ 341,608 as of December 31, 2010); (ii) R$ 574,447 for civil suits, mainly for suits for personal injuries, environmental damages and tariff increases (R$ 604,603 as of December 31, 2010); and (iii) R$ 836,239 in respect of tax suits, relating basically to Income Tax, ICMS, INSS, FINSOCIAL and PIS and COFINS (R$ 823,872 as of December 31, 2010). Based on the opinion of their legal advisers, Management of the Company and of its subsidiaries consider that there are no significant contingent risks that are not covered by adequate provisions in the Financial Statements, or that might result in the significant impact on future earnings. ( 22 ) PUBLIC UTILITIES Consolidated Companies March 31, 2011 December 31, 2010 Number of remaining installments Interest rates CERAN IGP-M + 9.6% p.a. ENERCAN IGP-M + 8% p.a. BAESA IGP-M + 8% p.a. Foz do Chapecó IGP-M / IPC-A + 5,3% p.a. TOTAL Current Noncurrent 65 ( 23 ) OTHER ACCOUNTS PAYABLE Consolidated Current Noncurrent March 31, 2011 December 31, 2010 March 31, 2011 December 31, 2010 Consumers and Concessionaires 62,727 63,635 - - Energy Efficiency Program - PEE 106,159 63,698 3,761 32,039 Research & Development - P&D 124,487 110,418 20,682 29,680 National Scientific and Technological Development Fund - FNDCT 3,676 3,077 - - Energy Research Company - EPE 1,213 1,206 - - Fund for Reversal - - 17,751 17,751 Advances 15,829 11,030 6,043 7,418 Provision for environmental expenditure 6,880 11,685 2,437 2,455 Payroll 11,848 6,722 - - Profit sharing 36,827 36,296 - - Collections agreement 77,444 56,260 - - Founder shares 2,046 1,674 - - Guarantees - - 44,429 45,831 Other 46,896 45,169 6,917 5,950 Total 496,032 410,869 102,020 141,124 ( 24 ) SHAREHOLDERS’ EQUITY The shareholders' participations in the Company's equity as of March 31, 2011 and December 31, 2010 are distributed as follows: Number of shares March 31, 2011 December 31, 2010 Shareholders Common Shares Interest % Common Shares Interest % VBC Energia S.A. 122,948,720 25.55 122,948,720 25.55 BB Carteira Livre I FIA 149,233,727 31.02 149,233,727 31.02 Bonaire Participações S.A. 60,713,511 12.62 60,713,511 12.62 BNDES Participações S.A. 40,526,739 8.42 40,526,739 8.42 Brumado Holdings S.A. 17,251,048 3.59 17,251,048 3.59 Antares Holding LTDA 8,019,852 1.67 8,019,852 1.67 Board of Directors 112 - 112 - Executive officers 3,174 - 2,354 - Other 82,440,247 17.13 82,441,067 17.13 Total 481,137,130 100.00 481,137,130 100.00 66 ( 25 ) EARNINGS PER SHARE Basic earnings per share Calculation of the basic earnings per share at December 31, 2011 was based on the profit of R$ 459,780 (R$482,926 at March 31, 2010) attributable to CPFL Energia and the average weighted number of common shares outstanding during the year ended March 31, 2011, as shown below: March 31, 2011 March 31, 2010 Net income attributable to the Parent Company 482,926 Shares issued on January 1 481,137,130 479,910,938 Shares issued on March 31, 2011 481,137,130 479,910,938 Weighted average number of common shares held by Shareholders 479,910,938 Earnings per share Diluted earnings per share On March 31, 2011 and December 31, 2010, the Company held no notes convertible into shares to be taken into account in calculating the earnings per share. ( 26 ) GROSS SALES AND SERVICES INCOME Consolidated N. of consumers(*) GWh (*) Thousand of R$ Revenue from Eletric Energy Operations March 31, 2011 March 31, 2010 1st quarter 2011 1st quarter 2010 1st quarter 2011 1st quarter 2010 Consumer class Residential 5,909,733 5,737,724 3,460 3,284 1,472,401 1,390,914 Industrial 77,125 77,785 3,548 3,782 950,764 998,491 Commercial 502,000 496,614 2,126 2,019 773,120 730,678 Rural 239,079 236,137 452 555 101,503 110,091 Public Administration 45,693 44,208 281 266 98,190 91,278 Public Lighting 8,175 8,008 370 355 78,927 75,502 Public Services 7,258 6,974 445 423 118,932 115,353 Billed 6,789,063 6,607,450 10,681 10,684 3,593,839 3,512,307 Own comsuption 8 8 - - Unbilled (Net) - - 9,840 46,759 Emergency Charges - ECE/EAEE - - 3 Reclassification to Network Usage Charge - TUSD - Captive Consumers - - Electricity sales to final consumers 10,689 10,692 1,904,766 1,963,576 Other Concessionaires and Licensees 2,418 2,400 268,940 227,896 Current Electric Energy 536 370 7,416 2,041 Electricity sales to wholesaler 2,955 2,770 276,357 229,937 Revenue due to Network Usage Charge - TUSD - Captive Consumers 1,698,909 1,595,493 Revenue due to Network Usage Charge - TUSD - Free Consumers 338,133 240,479 Revenue from construction of concession infrastructure 213,602 150,444 Other Revenue and Income 77,997 70,852 Other operating revenues 2,328,641 2,057,268 Total gross revenues 4,509,764 4,250,781 Deductions from operating revenues ICMS (723,548) PIS COFINS (323,949) ISS (793) Global Reversal Reserve - RGR Fuel Consumption Account - CCC (174,863) Energy Development Account - CDE (131,211) Research and Development and Energy Efficiency Programs PROINFA Emergency Charges - ECE/EAEE 4 Net revenue 3,022,784 2,878,725 (*) Information not revised by the independent auditors. 67 The details of tariff adjustments are as follows: Company Month Total adjustment Effect perceived by consumers (*) Total adjustment Effect perceived by consumers (*) CPFL Paulista April (**) 7.38% 7.23% 2.7% -5.69% CPFL Piratininga October (***) (***) 10.11% 5.66% RGE June (***) (***) 12.37% 3.96% CPFL Santa Cruz February 23.61% 15.38% 10.09% -2.53% CPFL Leste Paulista February 7.76% 16.44% -13.21% -8.47% CPFL Jaguari February 5.47% 6.62% 5.16% 3.67% CPFL Sul Paulista February 8.02% 7.11% 5.66% 4.94% CPFL Mococa February 9.50% 9.77% 3.98% 3.24% (*) Represents the average effect perceived by consumers, as a result of the elimination from the tariff base of financial components added in the annual adjustment for the previous year. (**) As described in Note 34, the rate increase occurred in the period subsequent to April 5, 2011. (***) The respective tariff increases have not yet occurred. ( 27 ) COST OF ELECTRIC ENERGY Consolidated GWh (*) R$ thousand Electricity Purchased for Resale 1st quarter 2011 1st quarter 2010 1st quarter 2011 1st quarter 2010 Itaipu Binacional 2,682 2,733 240,233 260,761 Current Electric Energy 1,282 1,022 34,875 7,885 PROINFA 220 231 42,502 49,580 Energy purchased of bilateral contracts 8,064 8,881 914,723 940,682 Credit of PIS and COFINS - - (117,597) (132,075) Subtotal 12,248 12,867 1,114,736 1,126,833 Electricity Network Usage Charge Basic Network Charges 235,127 230,219 Transmission from Itaipu 21,677 20,426 Connection Charges 25,200 12,931 Charges of Use of the Distribution System 5,187 6,728 System Service Charges - ESS 47,347 39,045 Reserve Energy charges 4,550 1,680 Credit of PIS and COFINS Subtotal 303,926 280,475 Total 1,418,661 1,407,308 (*) Information not revised by the independent auditors. 68 ( 28 ) OPERATING EXPENSES Parent Company Operating Expenses Total General Other 1st quarter 2011 1st quarter 2010 1st quarter 2011 1st quarter 2010 1st quarter 2011 1st quarter 2010 Personnel 1,177 870 - - 1,177 870 Materials 17 15 - - 17 15 Outside Services 3,555 2,802 - - 3,555 2,802 Depreciation and Amortization 45 30 - - 45 30 Other: 1,405 1,079 36,297 35,362 37,702 36,441 Leases and Rentals 16 23 - - 16 23 Publicity and Advertising 717 386 - - 717 386 Legal, Judicial and Indemnities 351 346 - - 351 346 Donations, Contributions and Subsidies 139 161 - - 139 161 Intangible of concession amortization - - 36,297 35,362 36,297 35,362 Other 182 163 - - 182 163 Total 6,198 4,796 36,297 35,362 42,495 40,158 Consolidated Services Rendered to Third Parties Operating Expenses Total Operating costs Sales General Other 1st quarter 2011 1st quarter 2010 1st quarter 2011 1st quarter 2010 1st quarter 2011 1st quarter 2010 1st quarter 2011 1st quarter 2010 1st quarter 2011 1st quarter 2010 1st quarter 2011 1st quarter 2010 Personnel 87,705 87,803 - 116 20,833 17,671 43,502 41,645 - - 152,040 147,235 Employee Pension Plans (22,351) (21,802) - (22,351) (21,802) Materials 11,807 13,419 86 192 650 630 5,492 2,716 - - 18,035 16,957 Outside Services 41,725 35,769 79 695 25,589 17,220 53,670 45,193 - - 121,063 98,877 Depreciation and Amortization 123,827 109,153 - 166 672 2,187 17,659 5,613 - - 142,158 117,119 Costs related to infrastructure construction - - 213,602 150,444 - 213,602 150,444 Other: 11,100 15,944 - - 25,326 26,202 34,483 24,225 54,510 54,565 125,419 120,936 Collection charges - 8,459 11,309 - 8,459 11,309 Allowance for doubtful accounts - 16,367 11,773 - 16,367 11,773 Leases and Rentals 149 (4) - - 61 - 5,702 1,387 - - 5,912 1,383 Publicity and Advertising 56 - - - 28 - 3,051 499 - - 3,136 499 Legal, Judicial and Indemnities 37 - 12,362 10,832 - - 12,399 10,832 Donations, Contributions and Subsidies - 2,617 1,131 - - 2,617 1,131 Inspection fee - 6,893 5,423 6,893 5,423 Free energy adjustment - 2,527 - 2,527 Intangible of concession amortization - 46,013 44,688 46,013 44,688 Other 10,858 15,948 - - 410 3,120 10,750 10,376 1,604 1,927 23,623 31,371 Total 253,813 240,286 213,767 151,613 73,071 63,910 154,805 119,392 54,510 54,565 749,966 629,766 69 ( 29 ) FINANCIAL INCOME AND EXPENSES Parent Company Consolidated 1st quarter 2011 1st quarter 2010 1st quarter 2011 1st quarter 2010 Financial Income Income from Financial Investments 6,273 9,861 43,131 30,362 Arrears of interest and fines - - 42,157 32,901 Restatement of tax credits - - 1,825 1,018 Restatement of Escrow Deposits - - 12,823 14,511 Monetary and Exchange Variations - 12,754 6,115 Discount on purchase of ICMS credit - - 3,663 2,003 Other 2,982 4,365 9,560 13,517 Total 9,256 14,226 125,914 100,427 Financial Expense Debt Charges (12,736) (226,439) (154,677) Monetary and Exchange Variations (209) (153) (15,717) (32,911) (-) Capitalized borrowing costs - - 13,601 33,391 Public utilities - - Other (174) (26,093) (23,619) Total (13,119) (16,236) (257,020) (182,434) Net financial income (expense) (131,106) (82,007) Applicable interests are capitalized on a rate of 9.95% p.a. for qualified intangible assets and property, plant and equipment according to rules of CPC 20. In 2010, the total amount of R$ 22,572 refers to generation projects under development, especially Foz do Chapecó and EPASA. ( 30 ) SEGMENT OPERATION The Company’s operating segments are separated by business segment (electric energy distribution, generation and commercialization), based on the internal financial information and management structure. Profit or loss, assets and liabilities per segment include items directly attributable to a segment, as well as those that can be allocated on a reasonable basis, if applicable. Prices charged between the segments are based on similar market transactions. Note 1 shows the subsidiaries in accordance with their areas of operation and provides further information about each subsidiary and its business area. The segregated information by segment of activity is shown below, in accordance with the criteria established by Company management: 70 Distribution Generation Commercialization Other (*) Elimination Total 1st quarter 2011 Net revenue 143,039 261,661 1 - 3,022,784 (-) Intersegment revenues 215,954 118,926 - (338,157) - Income from electric energy service 549,722 220,380 90,584 (6,530) - 854,156 Financial income 92,434 20,124 4,689 8,667 - 125,914 Financial expense (6,894) (12,530) - Income before taxes 518,947 126,117 88,379 (10,393) - 723,050 Income tax and social contribution 189,038 40,370 27,809 (42) - 257,175 Net Income 329,909 85,747 60,570 (10,350) - 465,875 Total Assets (**) 12,244,312 7,780,208 399,844 417,343 - 20,841,707 Capital Expenditures and other intangible assets 218,789 191,607 1,885 - - 412,281 Depreciation and Amortization 91,332 59,044 1,452 36,343 - 188,171 1st quarter 2010 Net revenue 2,534,704 119,729 224,292 - - 2,878,725 (-) Intersegment revenues 3,952 144,856 136,520 - (285,328) - Income from electric energy service 601,022 150,858 94,622 (4,851) - 841,651 Financial income 73,677 7,653 5,431 13,666 - 100,427 Financial expense (5,198) (16,242) - Income before taxes 582,444 89,772 94,855 (7,427) - 759,644 Income tax and social contribution 209,454 32,680 30,962 (1,315) - 271,781 Net Income 372,990 57,092 63,893 (6,112) - 487,863 Total Assets (**) 10,972,177 6,851,868 426,485 604,034 - 18,854,564 Capital Expenditures and other intangible assets 168,083 119,388 1,632 124 - 289,227 Depreciation and Amortization 83,606 41,789 1,023 35,389 - 161,807 (*) Other - Refers basically to the CPFL Energia figures after eliminations of balances with related parties (**) The goodwill created in an acquisition and recorded in CPFL Energia was allocated to therespective segments ( 31 ) TRANSACTIONS WITH RELATED PARTIES The Company is controlled by the following Companies: · VBC Energia S.A. Controlled by the Camargo Corrêa group, with operations in a number of segments, such as construction, cement, footwear, textiles, aluminum and highway concessions, among others. · Bonaire Participações S.A. Controlled by Energia São Paulo Fundo de Investimento em Participações, which in turn is controlled by the following pension funds: (a) Fundação CESP, (b) Fundação SISTEL de Seguridade Social, (c) Fundação Petrobras de Seguridade Social - PETROS, and (d) Fundação SABESP de Seguridade Social - SABESPREV. · Fundo BB Carteira Livre I - Fundo de Investimento em Ações (“Fund") Fund controlled by PREVI - Caixa de Previdência dos Funcionários do Banco do Brasil. The direct and indirect participations in operating subsidiaries are described in Note 1. Controlling shareholders, subsidiaries and associated companies, jointly controlled corporations and entities under common control and that in some way exercise significant influence over the Company are regarded as related parties. The financial statements for the year ended December 31, 2010 show the balances and changes that took place in the normal course of operating activities of the Company and its subsidiaries. The main transactions are described below: 71 a) Bank deposits and short-term investments – refer mainly to bank deposits and short-term financial investments, as mentioned in Note 5. b) Loans and Financing, Debentures and Derivatives – relate to funds raised from Banco do Brasil in accordance with Notes 16 and 17, contracted under the normal market conditions at the time. In addition, the Company is guarantor of some of the loans obtained by its subsidiaries, as described in Notes 16 and 17. c) Other Financial Transactions – the amounts in relation to Banco do Brasil are bank costs and collection expenses. The balance recorded in liabilities comprises basically the rights over the payroll processing of certain subsidiaries, negotiated with Banco do Brasil, which are appropriated as an income in the statement of operations over the term of the contract. The Company also has an Exclusive Investment Fund managed by BB DTVM, which charges management fees under normal market conditions for such management. d) Property, plant and equipment, Materials and Service Provision – refers to the acquisition of equipment, cables and other materials for use in distribution and generation, and contracting of services such as construction and information technology consultancy. These operations were contracted under normal market conditions. e) Energy sales to the free market – refers basically to energy sales to free consumers, through short or long-term contracts made under conditions regarded by the Company as being market conditions at the time of the negotiation, in accordance with internal policies established in advance by Company management. f) Energy purchased in the free market – refers basically to energy purchased by the trading companies in accordance with short or long-term agreements made under conditions regarded by the Company as being market conditions at the time of the negotiation, in accordance with policies established in advance by Company management. g) Other revenue – refers basically to revenue from rental of use of the distribution system for telephony services. h) Purchase and sale of energy in the regulated market - The subsidiaries that are public distribution service concessionaires charge tariffs for the use of the distribution system (TUSD) and sell energy to related parties in their respective concession areas (captive consumers). The amounts charged are established in accordance with prices regulated by the regulatory agency. These distributors also purchase energy from related parties, mainly involving long-term agreements, in conformity with the rules established by the sector (principally by auction); these prices are also regulated and approved by ANEEL. Additionally, certain subsidiaries have supplementary retirement plan maintained with Fundação CESP and offered to the employees of the subsidiaries, as mentioned in Note 18. To ensure that commercial transactions with related parties are conducted under normal market conditions, the Company set up a Related Parties Committee, comprising representatives of the controlling shareholders, responsible for analyzing the main transactions with related parties. In this quarter, subsidiaries obtained releases regarding rural credit financings from Banco do Brasil as described in note 16. 72 ( 32 ) FINANCIAL INSTRUMENTS AND OPERATING RISKS a) Risk Considerations: The business of the Company and its subsidiaries comprises principally generation, commercialization and distribution of electric energy. As public service concessionaires, the operations and/or tariffs of its principal subsidiaries are regulated by ANEEL. The main market risk factors affecting the businesses are as follows: Exchange rate risk: This risk derives from the possibility of the subsidiaries incurring losses and cash constraints on account of fluctuations in exchange rates, increasing the balances of foreign currency denominated liabilities. The exposure in relation to raising funds in foreign currency is largely covered by contracting swap operations, which allow the Company and its subsidiaries to exchange the original risks of the operation for the cost of the variation in the CDI. The operations of the Company’s subsidiaries are also exposed to exchange variations on the purchase of electric energy from Itaipu. The compensation mechanism - CVA protects the companies against possible losses. However, the compensation only comes into effect through consumption and the consequent billing of energy after the next tariff adjustment in which such losses have been considered. Interest Rate Risk: This risk derives from the possibility of the Company and its subsidiaries incurring losses due to fluctuations in interest rates that increase financial expenses on loans, financing and debentures. The subsidiaries have tried to increase the proportion of pre-indexed loans or loans tied to indexes with lower rates and little fluctuation in the short and long term. Credit Risk: This risk arises from the possibility of the subsidiaries incurring losses resulting from difficulties in receiving amounts billed to customers. This risk is evaluated by the subsidiaries as low, as it is spread over the number of customers and in view of the collection policy and cancellation of supply to defaulting consumers. Risk of Energy Shortages: The energy sold by the subsidiaries is basically generated by hydropower plants. A prolonged period of low rainfall, together with an unforeseen increase in demand, could result in a reduction in the volume of water in the power plants’ reservoirs, compromising the recovery of their volume, and resulting in losses due to the increase in the cost of purchasing energy or a reduction in revenue due to the introduction of another rationing program, as in 2001. According to the Annual Energy Operation Plan – PEN 2010, drawn up by the National Electricity System Operator, the risk of any energy deficit is very low for 2010, and the likelihood of another energy rationing program is remote. Risk of Acceleration of Debts: The subsidiaries have loan agreements, financing and debentures with restrictive clauses (covenants) normally applicable to these kinds of operation, related to compliance with economic and financial ratios, cash generation, etc. These covenants are monitored appropriately and do not restrict the capacity to operate normally. Regulatory risk: The electric energy supplied tariffs charged to captive consumers by the distribution subsidiaries are fixed by ANEEL, at intervals established in the Concession Agreements entered into with the Federal Government and in conformity with the periodic tariff review methodology established for the tariff cycle. Once the methodology has been ratified, ANEEL establishes tariffs to be charged by the distributed to the final consumers. In accordance with Law 8.987/1995, the tariffs fixed should insure the economic and financial balance of the concession contract at the time of the tariff review, however, the risk of application of the tariffs falls to the electric energy distributors. Risk Management for Financial instruments 73 The Company and its subsidiaries maintain operating and financial policies and strategies to protect the liquidity, safety and profitability of their assets. They accordingly control and follow-up procedures are in place on the transactions and balances of financial instruments, for the purpose of monitoring the risks and current rates in relation to market conditions. Risk management controls: In order to manage the risks inherent to the financial instruments and to monitor the procedures established by management, the Company and its subsidiaries use the MAPS software system to calculate the Mark to Market, Stress Testing and Duration of the instruments, and assess the risks to which the Company and its subsidiaries are exposed. Historically, the financial instruments contracted by the Company and its subsidiaries supported by these tools have produced adequate risk mitigation results. It must be stressed that the Company and its subsidiaries have a formal policy of contracting derivatives, always with the appropriate levels of approval, only in the event of exposure that management regards as a risk. The Company and its subsidiaries do not enter into transactions involving exotic or speculative derivatives. Furthermore, the Company and its subsidiaries meet the requirements of the Sarbanes-Oxley Law, and accordingly have internal control policies that aim for a strict control environment to minimize the exposure to risks. b) Valuation of Financial Instruments The estimates of the market value of the financial instruments were based on pricing models, applied individually for each transaction, taking into consideration the future payment flows, based on the conditions contracted, discounted to present value at market interest rates, based on information obtained from the BM&F, BOVESPA and ANDIMA websites (see note 4). Accordingly, the market value of a security corresponds to its maturity value (redemption value) marked to present value by the discount factor (relating to the maturity date of the security) obtained from the market interest graph. In the case of specific electricity sector operations, where there are no similar transactions in the market and with low liquidity, mainly related to regulatory aspects, the subsidiaries assumed that the market value is represented by the respective book value. This is due to the uncertainties reflected in the variables which have to be taken into consideration in creating a pricing model. In addition to the assets and financial liabilities calculated at fair value through profit or loss, the Company and its subsidiaries have other financial liabilities not calculated at fair value. The market values of these financial instruments as of March 31, 2011 and December 31, 2010, applying the above methodology, are shown below: Parent Company March 31, 2011 December 31,2010 Book Value Fair Value Book Value Fair Value Debentures (note 17) Total Consolidated March 31, 2011 December 31,2010 Book Value Fair Value Book Value Fair Value Loans and financing (note 16) Debentures (note 17) Total 74 c) Derivatives As previously mentioned, the Company and its subsidiaries use derivatives as a hedge against the risks of variations in exchange and interest rates, without any speculative purposes. The Company and its subsidiaries have an exchange hedge compatible with the net exposure to exchange risks, including all the assets and liabilities tied to exchange variation. The hedge instruments contracted by the Company and its subsidiaries are currency or interest rate swaps with no leverage component, margin call requirements or daily or periodical adjustments. As terms of the majority of the derivatives contracted by the subsidiary CPFL Paulista are fully aligned with the debts protected, and in order to obtain more relevant and consistent accounting information through the recognition of income and expenses, the respective debts were denominated, for accounting purposes, at fair value. Other debts with different terms from the derivatives contracted as a hedge continue to be recorded at cost. Furthermore, the Company and its subsidiaries do not use hedge accounting for derivative operations. As of March 31, 2011, the Company and its subsidiaries had the following swap operations: Market values (book values) Company / strategy / counterparts Asset (Liability) Market values, net Values at cost, net Gain (Loss) on marking to market Currency / index Maturity range Notional Negotiation market Derivatives for protection of debts designated at fair value Exchange variation hedge: CPFL Paulista ABN - (34,532) (5,640) yen Jan 2012 376,983 Over the counter Subtotal - (34,532) (5,640) Derivatives for protection of debts not designated at fair value Exchange variation hedge: CPFL Paulista Bradesco - (1,682) (1,674) (7) dollar Apr 2011 23,685 Over the counter CPFL Geração Santander - (793) dollar Jun 2011 54,589 Over the counter Hedge interest rate variation : CPFL Energia Citibank - (798) CDI + spread Sep 2011 to Sep 2014 450,000 Over the counter RGE Santander 160 (9) 151 72 79 CDI + spread Jun 2011 to Dec 2013 100,000 Over the counter Citibank 37 (23) 14 23 (9) CDI + spread Jun 2011 to Dec 2013 280,000 Over the counter Hedge interest rate variation : CPFL Piratininga HSBC - (292) TJLP Jan 2013 25,453 Over the counter Santander - (314) TJLP Jan 2013 25,453 Over the counter CPFL Geração HSBC - (578) TJLP Dec 2012 49,449 Over the counter Subtotal 197 (4,489) (1,912) (2,380) Total 197 (39,021) (8,020) Current 189 (38,450) Non-current 8 (571) Total 197 (39,021) For further details of terms and information about debts and debentures, see Notes 16 and 17 (1) The interest rate hedge swaps have half-yearly validity, so the notional value reduces in accordance with amortization of the debt. (2) The interest rate hedge swaps have monthly validity, so the notional value reduces in accordance with amortization of the debt. 75 The subsidiary CPFL Paulista opted to mark to market the debt with fully tied hedge instruments, resulting in a gain of R$3,530 as of March 31, 2011 (Note 16). The gain minimized the loss on derivatives stated previously . The Company and its subsidiaries have recorded gains and losses on their derivatives. However, as these derivatives are used as a hedge, these gains and losses minimized the impact of variations in exchange and interest rates on the protected indebtedness. For the quarter ended in March 31, 2011 and 2010, the derivatives resulted in the following impacts on the consolidated result: Gain (Loss) Company Hedged risk / transaction Account March 31, December 31, 2010 CPFL Energia Interest rate variation Swap of interest rate 13 98 CPFL Energia Mark to Market Adjustment to fair value 196 CPFL Paulista Exchange variation Swap of currency CPFL Paulista Mark to Market Adjustment to fair value 1,960 685 CPFL Piratininga Interest rate variation Swap of interest rate - CPFL Piratininga Mark to Market Adjustment to fair value - CPFL Geração Exchange variation Swap of currency 2,793 CPFL Geração Interest rate variation Swap of interest rate 458 CPFL Geração Mark to Market Adjustment to fair value 1,916 832 RGE Interest rate variation Swap of interest rate 75 182 RGE Mark to Market Adjustment to fair value 106 4,114 d) Sensitivity Analysis In compliance with CVM Instruction n° 475/08, the Company and its subsidiaries performed sensitivity analyses of the main risks to which their financial instruments (including derivatives) are exposed, mainly comprising variations in exchange and interest rates, as shown below: Exchange variation If the level of exchange exposure at March 31, 2011 were maintained, the simulation of the consolidated effects by type of financial instrument for three different scenarios would be: 76 Consolidated Instruments Exposure Risk Exchange depreciation of 9.6%* Exchange depreciation of 25%** Exchange depreciation of 50%** Financial asset instruments 20,367 apprec. dollar 1,961 5,092 10,183 Financial liability instruments apprec. dollar (12,920) (67,103) Derivatives - Plain Vanilla Swap 78,280 apprec. dollar 7,536 19,570 39,141 (3,423) (8,889) (17,779) Financial liability instruments apprec. yen (39,386) (204,552) Derivatives - Plain Vanilla Swap 409,103 apprec. yen 39,386 102,276 204,552 - (3,423) (8,889) (17,779) * In accordance with exchange graphs contained in information provided by the BM&F **In compliance with CVM Instruction 475/08 Variation in interest rates Supposing that (i) the scenario of exposure of the financial instruments indexed to variable interest rates as of March 31, 2011 were to be maintained, and (ii) the respective accumulated annual indexes as of that date were to remain stable (CDI of 10.37% p.a.; IGP-M of 10.95% p.a.; TJLP of 6.0% p.a.), the effects on the consolidated financial statements for the next 12 months would be a net financial expense of R$565,715. In the event of fluctuations in the indexes in accordance with the three scenarios described, the effect on the net financial expense would as follows: Consolidated Instruments Exposure Risk Scenario I* Raising index by 25%** Raising index by 50%** Financial asset instruments 2,340,485 CDI variation 44,936 60,677 121,354 Financial liability instruments (5,371,110) CDI variation (278,480) Derivatives - Plain Vanilla Swap CDI variation (12,015) (32,447) (3,656,410) (70,200) (189,573) Financial assets instruments 74,301 IGP-M variation (3,173) 2,034 4,068 Financial liability instruments IGP-M variation 2,782 (1,785) (3,568) 9,126 249 500 Financial liability instruments (3,225,324) TJLP variation 646 (96,760) Derivatives - Plain Vanilla Swap 99,578 TJLP variation 1,493 2,987 (3,125,746) 626 (93,773) Total increase (6,773,030) (69,965) (282,846) * The CDI, IGP-M and TJLP indexes considered of 12.29%, 6.68% and 5.98%, respectively, were obtained from information available in the market **In compliance with CVM Instruction 475/08 77 ( 33 ) REGULATORY ASSETS AND LIABILITIES The Company accounts for the following assets and liabilities for regulatory purposes, which are not recognized in the consolidated financial statements, as mentioned in Note 3.13. Consolidated March 31, 2011 December 31, 2010 March 31, 2010 December 31, 2009 Assets Consumers, Concessionaires and Licensees Discounts TUSD (*) and Irrigation 71,630 54,407 16,828 12,753 Other financial components - - - 199 71,630 54,407 16,828 12,952 Deferred Costs Variations Parcel "A" - 333 1,333 1,290 CVA (**) 330,339 333,622 366,741 374,336 330,339 333,955 368,074 375,626 Prepaid Expenses Overcontracting 8,899 23,860 70,752 100,326 Low income consumers' subsidy - Losses 31,011 34,994 48,186 55,506 Neutrality of the sector charges 381 - - - Tariff adjustment 5,194 13,891 - - Other financial components 50,189 53,314 36,467 11,557 95,674 126,059 155,405 167,389 Liabilities Deferred Gains Variations Parcel "A" - (11,472) (45,772) (44,419) CVA (402,013) (506,543) (402,013) (552,315) Other Accounts Payable Tariff review - - (49,315) (89,261) Discounts TUSD and Irrigation (1,190) (1,923) (3,273) Tariff adjustment - (3,556) (14,225) - Overcontracting (127,196) (61,391) (46,119) (17,541) Low income consumers' subsidy - Gains (6,280) (5,890) (6,011) Neutrality of the sector charges (63,905) (1,521) - Other financial components (16,168) (26,110) (24,110) (12,138) (262,275) (144,453) Total net (166,645) (24,581) (156,461) 7,871 (*) Network Usage Charge - TUSD (**) Deferred Tariff Costs and Gains Variations from Parcel "A" itens - ("CVA") 78 ( 34 ) RELEVANT FACTS AND SUBSEQUENT EVENTS 34.1 Acquisition of Jantus In this quarter, CPFL Energia, through its subsidiary CPFL Comercialização Brasil S.A. acquired all the shares of Jantus, a company that controls SIIF Énergies do Brasil Ltda. and SIIF Desenvolvimento de Projetos de Energia Eólica Ltda., this transaction is subject to accomplish certain conditions stipulated in the Sale and Purchase Agreement, including authorizations from all regulatory agencies concerned. Together they hold (i) four wind farms in operation (Formosa, Icaraizinho, Paracuru SIIF Cinco) in the state of Ceara with an installed capacity of 210 MW and energy sale agreements for 20 years with Eletrobras, (ii) a wind farm project located in the State of Rio de Janeiro with an installed capacity of 135 MW potential and also long-term sale power agreement with Eletrobrás, and iii) a portfolio of wind projects with total installed capacity of 732 MW in the Ceara and Piaui, of which 412 MW are already certified and eligible to participate in the upcoming auctions of energy. The acquisition price of Jantus that includes wind farms in operation and the portfolio of projects was R$ 950 million, and a net debt of R$ 544.2 million will be assumed. 34.2 Association of CPFL Energia with ERSA On April 19, 2011, CPFL Energia signed an agreement with the shareholders of ERSA Energias Renováveis S.A. (ERSA), whereby intend to merge assets and projects relating to renewable energy sources held by the subsidiaries CPFL Geração and CPFL Brasil, which includes wind farms, biomassand small hydroelectric power plants. After a series of predicted restructurings, CPFL Geração and CPFL Brasil will join the control of ERSA, as majority shareholder, holding together, 63.6% of total voting capital of ERSA, while the current shareholders of ERSA will hold 36.4%. When the merger transaction described above is completed, ERSA will have its corporate name changed to CPFL Energias Renováveis S.A. (CPFL Renováveis). The exchange ratio between the shares of ERSA and Nova CPFL shares for purposes of the merger, is based on the economic value of ERSA and economic value of assets owned by CPFL Geração and CPFL Brasil that will be contributed to Nova CPFL, and will be confirmed by appraisal reports prepared by specialized firms, in compliance with applicable law. In the context of the association, the assets involved were valued at R$ 4.5 billion. This association is subject to certain conditions set by the Joint Venture Agreement, including authorizations to regulatory agencies and corporate reorganizations of companies controlled by CPFL Energia, as well as to be in compliance with terms and conditions regarding the acquisition of Jantus, a company that controls SIIF Énergies do Brazil Ltda. and SIIF Desenvolvimento de Projetos de Energia Eólica Ltda. 79 34.3 Dividend payment The general shareholders’ meeting held on April 28, 2011 approved the destination of the net income for the fiscal year ended on December 31, 2010, through (i) constitution of capital reserve in the amount of R$76,914; (ii) declaration of R$ 774,429 paid as interim dividend on September 30, 2010, and (iii) approval of R$486,040 related to additional dividend proposed. On April 29 we paid the additional dividend proposed. 34.4 CPFL Paulista 2011 Tariff adjustment Through Resolution No. 1130 of April 5, 2011, the rates of the subsidiary CPFL Paulista were, on average, adjusted from April 8 in 7.38% (seven point thirty-eight percent). This is composed by 6.11% (six point eleven percent) for the economic annual tariff adjustment, and 1.26% (one point twenty six percent) is related to the regulatory adjustment, corresponding to an average increase of 7.23% (twenty-seven point three percent) to captive consumers 80 OTHER RELEVANT INFORMATION Shareholders of CPFL Energia S/A holding more than 5% of the shares of the same type and class, as of March 31, 2011: Shareholders Common shares Interest - % VBC Energia S.A. 122,948,720 25.55 BB Carteira Livre I FIA 149,233,727 31.02 Bonaire Participações S.A. 60,713,511 12.62 BNDES Participações S.A. 40,526,739 8.42 Board of directors 112 - Executive officers 3,174 - Other shareholders 107,711,147 22.39 Total 481,137,130 100.00 Quantity and characteristic of securities held by the Controlling Shareholders, Executive Officers, Board of Directors, Fiscal Council and Free Float, as of March 31, 2011 and 2010: 03/31/2011 03/31/2010 Shareholders Common shares Interest - % Common shares Interest - % Controlling shareholders 333,314,879 69.28 333,314,879 69.45 Administrator Executive officers 3,174 0.00 14,759 - Board of directors 112 0.00 112 - Fiscal Council Members - Other shareholders - free float 147,818,965 30.72 146,581,188 30.54 Total 481,137,130 100.00 479,910,938 100.00 Outstanding shares 147,818,965 30.72 146,581,188 30.54 81 Shareholders of VBC Energia S/A holding more than 5% of the shares of the same type and class, up to individual level, as of March 31, 2011: Shareholders Common Shares % Preferred Shares % TOTAL % (a) Átila Holdings S/A 1,815,927 46.55 70,530 50.00 1,886,457 46.67 (b) Camargo Corrêa Energia S.A. 1,339,149 34.33 47,018 33.33 1,386,167 34.29 (c) Camargo Corrêa S.A. 581,201 14.90 23,512 16.67 604,713 14.96 Other shareholders 164,951 4.22 - - 164,951 4.08 Total 100.00 100.00 100.00 (a) Átila Holdings S/A Shareholders Common Shares % (d) Construções e Comércio Camargo Corrêa S.A. 280,767,655 38.91 Camargo Corrêa S.A 440,877,607 61.09 Total 100.00 (b) Camargo Corrêa Energia S.A. Shareholders Common Shares % Preferred Shares % TOTAL % (e) Camargo Corrêa Investimento em Infra-Estrutura S.A. 518,860 100.00 518,854 100.00 1,037,714 100.00 Other shareholders - - 6 - 6 - Total 100.00 100.00 100.00 (c) Camargo Corrêa S.A. Shareholders Common Shares % Preferred Shares % TOTAL % (f) Participações Morro Vermelho S.A. 48,941 99.99 93,099 100.00 142,040 100.00 Other shareholders 5 0.01 1 - 6 - Total 100.00 100.00 100.00 (d) Construções e Comércio Camargo Corrêa S.A. Shareholders Common Shares % Preferred Shares % TOTAL % (c) Camargo Corrêa S.A. 430,616 100.00 87,772 99.99 518,388 99.99 Other shareholders 5 - 8 0.01 13 0.01 Total 100.00 100.00 100.00 (e) Camargo Corrêa Investimento em Infra-Estrutura S.A. Shareholders Common Shares % (c) Camargo Corrêa S.A. 685,162,736 100.00 Other shareholders 6 - Total 100.00 (f) Participações Morro Vermelho S.A. Shareholders Common Shares % Preferred Shares % TOTAL % (g) RCABON Empreendimentos e Participações S.A 749,998 33.33 - - 749,998 11.11 (h) RCNON Empreendimentos e Participações S.A 749,998 33.33 - - 749,998 11.11 (i) RCPODON Empreendimentos e Participações S.A 749,998 33.33 - - 749,998 11.11 (j ) RCABPN Empreendimentos e Participações S.A - - 1,498,080 33.29 1,498,080 22.19 (k) RCNPN Empreendimentos e Participações S.A - - 1,498,080 33.29 1,498,080 22.19 (l) RCPODPN Empreendimentos e Participações S.A - - 1,498,080 33.29 1,498,080 22.19 (m) RRRPN Empreendimentos e Participações S.A - - 5,760 0.13 5,760 0.09 Other shareholders 6 0.01 - - 6 0.01 Total 100.00 100.00 100.00 82 (g) RCABON Empreendimentos e Participações S.A Shareholders Common Shares % Preferred Shares % TOTAL % Rosana Camargo Arruda Botelho 749,850 100.00 40 27 749,890 99.99 Other shareholders - - 110 73 110 0.01 Total 100.00 100.00 100.00 (h) RCNON Empreendimentos e Participações S.A Shareholders Common Shares % Preferred Shares % TOTAL % Renata de Camargo Nascimento 749,850 100 40 - 749,890 99.99 Other shareholders - - 110 100 110 0.01 Total 749,850 100 150 100 100.00 (i) RCPODON Empreendimentos e Participações S.A Shareholders Common Shares % Preferred Shares % TOTAL % Regina de Camargo Pires Oliveira Dias 749,850 100.00 - - 749,850 99.98 Other shareholders - - 150 100 150 0.02 Total 100.00 100.00 100.00 ( j ) RCABPN Empreendimentos e Participações S.A Shareholders Common Shares % Rosana Camargo Arruda Botelho 1,499,890 99.99 Other shareholders 110 0.01 Total 100.00 (k) RCNPN Empreendimentos e Participações S.A Shareholders Common Shares % Renata de Camargo Nascimento 1,499,890 99.99 Other shareholders 110 0.01 Total 1,500,000 100 (l) RCPODPN Empreendimentos e Participações S.A Shareholders Common Shares % Regina de Camargo Pires Oliveira Dias 1,499,850 99.99 Other shareholders 150 0.01 Total 100.00 (m) RRRPN Empreendimentos e Participações S.A Shareholders Common Shares % Rosana Camargo Arruda Botelho 1,980 33.33 Renata de Camargo Nascimento 1,980 33.33 Regina de Camargo Pires Oliveira Dias 1,980 33.34 Total 100.00 Shareholder's composition of Fundo Mútuo de Investimentos em Ações - BB Carteira Livre I holding more than 5% of the shares of the same type and class up to the individuals level, as of March 31, 2011: Fundo Mútuo de Investimentos em Ações - BB Carteira Livre I Shareholders Cotas % Caixa de Previdência dos Funcionários do Banco do Brasil - PREVI 130,163,541 100.00 Total 100.00 83 Shareholder's composition of BONAIRE Parcipações S.A. holding more than 5% of the shares of the same type and class, up to the individuals level, as of March 31, 2011: Shareholders Common Shares % (a) Energia São Paulo Fundo de Investimento em Participações 66,728,872 100.00 Other shareholders 6 - Total 100.00 (a) Energia São Paulo Fundo de Investimento em Participações Shareholders Cotas % (b) Fundo de Investimento em Cotas de Fundos de Investimento em Participações 114 353,528,507 44.39 Fundação Petrobrás de Seguridade Social - Petros 181,405,069 22.78 Fundação Sabesp de Seguridade Social – Sabesprev 4,823,881 0.61 Fundação Sistel de Seguridade Social 256,722,311 32.22 Total 796,479,768 100.00 (b) Fundo de Investimento em Cotas de Fundos de Investimento em Participações 114 Shareholders Cotas % Fundação CESP 353,528,507 100.00 Total 100.00 Shareholder's composition of BNDES Participações S.A. holding more than 5% of the shares of the same type and class, up to the individuals level, as of March 31, 2011: Shareholders Common Shares % Banco Nacional de Desenv. Econômico e Social ( * ) 1 100.00 Total 1 100.00 ( * ) State agency - Federal Government Number of shares is expressed in units 84 Quarterly Social Report / 2011 * Company: CPFL ENERGIA S.A. 1 - Basis for Calculation 1st quarter 2011 Value (R$ 000) 1st quarter 2010 Value (R$ 000) Net Revenues (NR) 3,022,784 2,878,725 Operating Result (OR) 723,050 759,644 Gross Payroll (GP) 131,931 126,378 2 - Internal Social Indicators Value (000) % of GP % of NR Value (000) % of GP % of NR Food 11,978 9.08% 0.40% 10,179 8.05% 0.35% Mandatory payroll taxes 31,064 23.55% 1.03% 34,328 27.16% 1.19% Private pension plan 7,177 5.44% 0.24% 6,278 4.97% 0.22% Health 4,753 3.60% 0.16% 7,422 5.87% 0.26% Occupational safety and health 0 0.00% 0.00% 428 0.34% 0.01% Education 424 0.32% 0.01% 522 0.41% 0.02% Culture 0 0.00% 0.00% 0 0.00% 0.00% Trainning and professional development 1,740 1.32% 0.06% 1,924 1.52% 0.07% Day-care / allowance 217 0.16% 0.01% 367 0.29% 0.01% Profit / income sharing 7,112 5.39% 0.24% 10,679 8.45% 0.37% Others 1,151 0.87% 0.04% 1,565 1.24% 0.05% Total - internal social indicators 49.74% 2.17% 58.31% 2.56% 3 - External Social Indicators Value (000) % of OR % of NR Value (000) % of OR % of NR Education 65 0.01% 0.00% 53 0.01% 0.00% Culture 2,045 0.24% 0.07% 3,038 0.40% 0.11% Health and sanitation 0 0.00% 0.00% 62 0.01% 0.00% Sport 2 0.00% 0.00% 0 0.00% 0.00% War on hunger and malnutrition 0 0.00% 0.00% 0 0.00% 0.00% Others 367 0.04% 0.01% 147 0.02% 0.01% Total contributions to society 0.29% 0.08% 0.43% 0.11% Taxes (excluding payroll taxes) 1,550,172 181.49% 51.28% 1,348,858 177.56% 46.86% Total - external social indicators 181.78% 51.36% 178.00% 46.97% 4 - Environmental Indicators Value (000) % of OR % of NR Value (000) % of OR % of NR Investments relalated to company production / operation 8,630 1.01% 0.29% 24,157 3.18% 0.84% Investments in external programs and/or projects 6,984 0.82% 0.23% 11,167 1.47% 0.39% Total environmental investments 1.83% 0.52% 4.65% 1.23% Regarding the establishment of "annual targets" to minimize residues, the consumption in production / operation and increase efficiency in the use of natural resources, the company: (X) do not have targets ( ) fulfill from 51 to 75% ( ) fulfill from 0 to 50% ( ) fulfill from 76 to 100% ( ) do not have targets ( ) fulfill from 51 to 75% ( ) fulfill from 0 to 50% (X) fulfill from 76 to 100% 5 - Staff Indicators 1st quarter 2011 1st quarter 2010 Nº of employees at the end of period 8,018 7,376 Nº of employees hired during the period 399 293 Nº of outsourced employees 64 ND Nº of interns 271 212 Nº of employees above 45 years age 2,102 2,074 Nº of women working at the company 1,893 1,479 % of management position occupied by women 11.41% 10.21% Nº of Afro-Brazilian employees working at the company 961 754 % of management position occupied by Afro-Brazilian employees 2.81% 1.32% Nº of employees with disabilities 282 289 6 - Relevant information regarding the exercise of corporate citizenship 1st quarter 2011 1st quarter 2010 Ratio of the highest to the lowest compensation at company 74.24 74.49 Total number of work-related accidents 3 5 Social and environmental projects developed by the company were decided upon by: ( ) directors (X) directors and managers ( ) all employees ( ) directors (X) directors and managers ( ) all employees Health and safety standards at the workplace were decided upon by: ( ) directors and managers ( ) all employees (X) all + Cipa ( ) directors and managers ( ) all employees (X) all + Cipa Regarding the liberty to join a union, the right to a collective negotiation and the internal representation of the employees, the company: ( ) does not get involved ( ) follows the OIT rules (X) motivates and follows OIT ( ) does not get involved ( ) follows the OIT rules (X) motivates and follows OIT The private pension plan contemplates: ( ) directors ( ) directors and managers (X) all employees ( ) directors ( ) directors and managers (X) all employees The profit / income sharing contemplates: ( ) directors ( ) directors and managers (X) all employees ( ) directors ( ) directors and managers (X) all employees In the selection of suppliers, the same ethical standards and social / environmental responsibilities adopted by the company: ( ) are not considered (X) are suggested ( ) are required ( ) are not considered (X) are suggested ( ) are required Regarding the participation of employees in voluntary work programs, the company: ( ) does not get involved ( ) supports (X) organizes and motivates ( ) does not get involved ( ) supports (X) organizes and motivates Total number of customer complaints and criticisms: in the company in Procon in the Courts in the company in Procon in the Courts 87,712 472 1,068 276,462 342 443 % of complaints and criticisms attended to or resolved: in the company in Procon in the Courts in the company in Procon in the Courts 100% 100% 9.34% 100% 100% 39.80% Total value-added to distribute (R$ 000): 1st quarter 2011 1st quarter 2010 Value (R$ 000) Value-Added Distribution (VAD): 65% government 5% employees 0% shareholders 11% third parties 19% retained 65% government 5% employees 0% shareholders 9% third parties 21% retained 7 - Outras Informações Consolidated information * Adjusted to adequate to IFRS In the financial items were utilized the percentage of stock paticipation. For the other information, as number of employees and legal lawsuits, the informations were available in full numbers. Responsible: Antônio Carlos Bassalo, phone: 55-19-3756-8018, bassalo@cpfl.com.br (*) Information not reviewed by the independent auditors 85 REPORT ON SPECIAL REVIEW-UNQUALIFIED (Convenience Translation into English from the Original Previously Issued in Portuguese) Independent auditors’ review report To Board of directors and Shareholders of CPFL Energia S.A. São Paulo - SP Introduction We have reviewed the interim financial information, individual and consolidated, of CPFL Energia S.A., comprised in Quarterly Information Form related to the quarter ended March 31, 2011, comprising the balance sheets and the respective statements of income, comprehensive income, shareholders’ equity and cash flows for the quarter and three months period ended in that date, which include the summary of accounting practices and the footnotes. The management is responsible for the preparation of the interim financial information in accordance to CPC 21 - Interim financial information and the consolidated interim financial information in accordance to Technical Pronouncement CPC 21 and with the international rule IAS 34 - Interim Financial Reporting, issued by International Accounting Standards Board - IASB, such as the presentation of these information in accordance with the rules issued by Brazilian Securities Commission - CVM, applicable to the preparation of quarterly information - ITR. Our responsibility is to express a conclusion on these interim financial information based on our review. Review scope We conducted our review in accordance with the Brazilian and international rule of the interim information review (NBC TR 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim information involves performing inquires, mainly to the people responsible to the financial and accounting matters, performing analytical procedures and other review procedures. The reach of an review is significantly minor of an audit conducted in accordance with the audit rules and, consequently, do not permit us to obtain assurance that the we know all the significant issues that may be identified in an audit. Therefore, we do not express an audit opinion. Conclusion over the individual interim financial information Based on our review, we are not aware of any fact the make us to believe that the individual interim financial information included in the quarterly information abovementioned was not prepared, in all material respects, in accordance with CPC 21 applicable to the preparation of Quarterly Information - ITR, and presented in accordance with the rules issued by Brazilian Securities Commission - CVM. 86 Conclusion over the consolidated interim financial information Based on our review, we are not aware of any fact the make us to believe that the consolidated interim financial information included in the quarterly information abovementioned was not prepared, in all material respects, in accordance with CPC 21 and IAS 34 applicable to the preparation of Quarterly Information - ITR, and presented in accordance with the rules issued by Brazilian Securities Commission - CVM. Emphasis As described in explanatory notes 2.1, the individual financial information were prepared in accordance with accounting practices adopted in Brazil and presented in accordance with CPC 21 applicable to the preparation of Quarterly Information - ITR, in accordance with the rules issued by Brazilian Securities Commission - CVM. In the case of CPFL Energia S.A. those practices differ from IFRS, applicable to the stand alone financial statements, only for the evaluation of investments in subsidiary, associate and joint ventures for the equity method, while for IFRS it would be evaluated by cost or fair value. Others matters Interim information of the additional value We have also reviewed, the individual and consolidated interim financial information of statements of additional value (DVA), related to the quarterly ended March 31, 2011, whose presentation in the interim information is required by the Brazilian statutory law for public companies in the preparation of Quarterly Information, and considered as a supplemental information for IFRS that do not requires the DVA presentation. Those statements were subject to the same aforementioned review procedures, and in accordance with our review, we are not aware of any fact the make us to believe that was not prepared, in all material respects, in accordance with the individual and consolidated interim financial information as a whole. Campinas, May 4, 2011 KPMG Auditores Independentes CRC 2SP014428/O-6 Jarib Brisola Duarte Fogaça Contador CRC 1SP125991/O-0 87 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 10, 2011 CPFL ENERGIA S.A. By: /
